              Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 1 of 68




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 DR. HAROLD E. RAFUSE,                           §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §     CIVIL ACTION NO. 6:20-cv-00718
 ADVANCED CONCEPTS AND                           §
 TECHNOLOGIES, INTERNATIONAL,                    §
 LLC and MICHAEL A. NIGGEL,                      §
                                                 §
                Defendants.                      §

                                   NOTICE OF REMOVAL

         Defendants Advanced Concepts and Technologies, International, LLC (“ACT I”) and

Michael A. Niggel (“Mr. Niggel”) (together, “Defendants”) pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446 hereby give notice of the removal of this action from the 74th Judicial District Court of

McLennan County, Texas (the “State Court”) to this Court. In support thereof, Defendants would

respectfully show the Court the following:

                                                I.

         1.    Plaintiff Dr. Harold E. Rafuse (“Plaintiff”) filed a lawsuit in the State Court

captioned Dr. Harold E. Rafuse v. Advanced Concepts and Technologies, International, LLC and

Michael A. Niggel, Cause No. 2020-2066-3 (the “State Court Action”). Plaintiff’s sole cause of

action in the State Court Action is a declaratory judgment against Defendants.

         2.    Defendants were served with Plaintiff’s Original Petition on July 9, 2020. This

Notice of Removal is timely because it has been filed within 30 days of service of Plaintiff’s

Original Petition as required under 28 U.S.C. § 1446(b).




74417779.1
              Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 2 of 68




         3.    Pursuant to 28 U.S.C. §1446(a), Defendants have attached a copy of all process,

pleadings, and orders served in the State Court Action as Exhibit A.

         4.    The Court has original jurisdiction over this case pursuant to the Court’s diversity

jurisdiction provided under 28 U.S.C. § 1332(a).

         5.    As alleged in Plaintiff’s Original Petition, Plaintiff seeks a declaratory judgment

that Plaintiff does not owe Defendants any amounts. [Exhibit A, Plaintiff’s Original Petition at

p. 5]. However, Plaintiff acknowledges that this dispute involves whether “Plaintiff owes one-half

of $448,238,” or $224,119. [Id.]. Accordingly, the amount in controversy in this matter exceeds

$75,000, exclusive of interest and costs.

         6.    This dispute is between citizens of different states. Plaintiff is a citizen of Texas.

[Id. at p. 1]. Mr. Niggel is a resident of Arlington County, Virginia, and is therefore a citizen of

Virginia. [Id. at p. 2]. ACT I is a Virginia limited liability company, and Mr. Niggel is its sole

member. [Exhibit B, Declaration of Michael A. Niggel at ¶ 3]. ACT I is therefore a citizen of

Virginia for diversity of citizenship purposes. See Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1080 (5th Cir. 2008) (“[T]he citizenship of a LLC is determined by the citizenship of all of

its members.”). As required under § 1332(a), there is complete diversity of citizenship between

Plaintiff and Defendants.

         7.    Venue is proper in this Court under 28 U.S.C. § 1441(a) because the state court

from which the State Court Action is being removed lies within the Western District of Texas.

         8.    Plaintiff demanded a jury trial in the State Court Action.




NOTICE OF REMOVAL                                                                            PAGE 2
74417779.1
             Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 3 of 68




                                               II.

         For the foregoing reasons, Defendants respectfully ask that the State Court Action be

removed to this Court, and for all other relief, in law or in equity, to which they may be justly

entitled.



                                             Respectfully submitted,

                                             /s/ Daniel D. McGuire
                                             Daniel D. McGuire
                                             State Bar No. 24081282
                                             POLSINELLI PC
                                             2950 N. Harwood, Suite 2100
                                             Dallas, Texas 75201
                                             Telephone: (214) 397-0030
                                             Facsimile: (214) 397-0033
                                             dmcguire@polsinelli.com

                                             Counsel for Defendants Advanced Concepts and
                                             Technologies, International, LLC and Michael A.
                                             Niggel




NOTICE OF REMOVAL                                                                        PAGE 3
74417779.1
                Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 4 of 68




                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, the foregoing was served via the Court’s electronic
filing system in accordance with Rule 5 of the Federal Rules of Civil Procedure on the following
counsel of record:

             Jon R. Ker
             LAW OFFICE OF JON R. KER, P.C.
             P.O. Box 1087
             Hewitt, Texas 76643
             attorney@jonrkerpc.com

             Counsel for Plaintiff Dr. Harold E. Rafuse



                                                          /s/ Daniel D. McGuire
                                                          Daniel D. McGuire




NOTICE OF REMOVAL                                                                           PAGE 4
74417779.1
Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 5 of 68




      EXHIBIT A
                                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 6 of 68


                                                                                                         FILED
                                                                                                         MCLENNAN COUNTY
                                                                                                         8/3/2020 10:03 AM
                                                                                                         JON R. GIMBLE
                                                                                                         DISTRICT CLERK
                                          CAUSE NO. 2020-2066-3                                          Nichelle Maddison


 DR. HAROLD E. RAFUSE,                                                 §
                                                                       §                IN THE DISTRICT COURT OF

             Plaintiff,                                                §
                                                                       §
      v.
                                                                       §
                                                                       §               MCLENNAN COUNTY, TEXAS
 ADVANCED CONCEPTS AND                                                 §
 TECHNOLOGIES, INTERNATIONAL,                                          §
 LLC and MICHAEL A. NIGGEL,                                            §
                                                                       §
             Defendants.                                               §                    74TH JUDICIAL DISTRICT
                                                                       §

                DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
                          AND ORIGINAL COUNTERCLAIMS

           Defendant and Counterclaimant Advanced Concepts and Technologies, International, LLC

("ACT I" or "Counterclaimant") and Defendant Michael A. Niggel ("Mr. Niggel")

(together, "Defendants") hereby file this Original Answer, Affirmative Defenses, and Original

Counterclaims, and would respectfully show the Court the following:

                                          I.          GENERAL DENIAL

           1.      Subject to the affirmative defenses below, and pursuant to Rule 92 of the Texas

Rules of Civil Procedure, Defendants generally deny the allegations in Plaintiff's Petition and

demand strict proof thereof in accordance with the laws of the State of Texas.

                                    II.        AFFIRMATIVE DEFENSES

           Pleading further, and subject to the general denial above, Defendants assert the following

affirmative defenses:

           2.      Plaintiff has failed to state a claim against Defendants.

           3.      Mr. Niggel is not a proper party and has been wrongly sued in his individual

capacity in this lawsuit. Although Mr. Niggel was a party to the Purchase Agreement (defined

below), he is not a party to the agreements that form the basis of the dispute asserted by Plaintiff,


64281764.1
                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 7 of 68




and/or Mr. Niggel does not have any obligations under such agreements that would subject him

to liability of any kind.

                                    III.         COUNTERCLAIMS

A.      Discovery Control Plan.

        4.      Counterclaimant ACT I currently intends to conduct discovery under Level 2 as

provided in Rule 190.3 of the Texas Rules of Civil Procedure.

B.      Parties

        5.      Counterclaimant ACT I is a limited liability company organized under the laws

of the State of Virginia. ACT I's principal place of business is 200 12th Street South, Suite 1101,

Arlington, Virginia 22202.

        6.      Counter-defendant Dr. Harold E. Rafuse ("Dr. Rafuse") is an individual citizen

of the State of Texas. Dr. Rafuse has already appeared in this lawsuit.

C.      Jurisdiction and Venue

        7.        Jurisdiction is proper in this Court because the wrongful acts or omissions

described herein occurred in McLennan County, Texas, and the damages sought by

Counterclaimant are within the jurisdictional limits of the Court.

        8.        The Court has personal jurisdiction over Dr. Rafuse because he initiated this

lawsuit and thereby subjected himself to the jurisdiction of the Court. Dr. Rafuse is also a citizen

of the State of Texas.

        9.        Venue is proper under § 15.002 of the Texas Civil Practice and Remedies Code

because Dr. Rafuse initiated this lawsuit in this Court, and all or a substantial part of the events

or omissions giving rise to the claims asserted herein occurred in McLennan County, Texas.




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                       PAGE 2
                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 8 of 68




D.     Statement of Damages Under TEx. R. Civ. P. 47

       10.     At this time, Counterclaimant seeks damages in the form of monetary relief over

$200,000, but not more than $1,000,000, exclusive of penalties, costs, expenses, pre-judgment

interest, and attorneys' fees. The damages sought are within the jurisdictional limits of the Court.

E.     Facts

       11.     ACT I specializes in providing total acquisition management services to, among

other clients, federal government agencies such as the Department of Defense and the

Department of Homeland Security. ACT I was founded jointly by Dr. Rafuse and Mr. Niggel.

       12.     In 2008, Dr. Rafuse sold his membership interests in ACT I in a June 30, 2008

Limited Liability Corporation Equity Purchase Agreement and Mutual Release Agreement

(the "Purchase Agreement"). In connection with the Purchase Agreement, Dr. Rafuse and ACT I

entered into a June 30, 2008 Installment Note (the "Note"), which provided that ACT I would

pay Dr. Rafuse a total amount of $2 million, including principal and interest, to be paid by March

2013 (the "Note").

       13.     The Note was secured by a June 30, 2008 Membership Equity Pledge Agreement

Accompanying Equity Purchase (the "Pledge Agreement"), under which ACT I granted

Dr. Rafuse a security interest in half of the membership interests in ACT I until the Note was

fully paid. The parties also entered into a June 30, 2008 Indemnity Agreement for Post Closing

Events (the "Post-Closing Indemnity Agreement"), which was intended to indemnify Dr. Rafuse

from certain liabilities caused by events after the closing of the Purchase Agreement.

       14.     The sale of Dr. Rafuse's interest in ACT I, including execution of the Purchase

Agreement, the Note, the Pledge Agreement, and the Post-Closing Indemnity Agreement, is

collectively referred to herein as the "Sale Transaction."

DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                       PAGE 3
                                      Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 9 of 68




        15.     As a government contractor, ACT I is regularly subjected to reconciliation audits

by the federal government regarding amounts paid to ACT I under its respective government

contracts. These audits often take many years before they are initiated, and even longer before

they are resolved.

        16.     In anticipation of such audits, as well as the associated or other potential

liabilities that could subsequently arise for ACT I due to events and circumstances in effect prior

to the Sale Transaction, the Pledge Agreement included an indemnity obligation whereby

Dr. Rafuse agreed to pay 50% of ACT I's liability for such audits (the "Audit Indemnity

Obligation"). Specifically, the Pledge Agreement provides, "With respect to any contract actions

resulting in a liability against the company for performance for operating events occurring prior

to closing such as contract adjustments, audit adjustments, finance adjustments, contract claims

or tax issues the parties shall each be responsible for fifty percent of the negative financial impact

on the company". [Pledge Agreement, § 23].

        17.     ACT I subsequently paid off the Note earlier than scheduled. In connection with

that payment, ACT I and Plaintiff entered into a May 31, 2011 agreement entitled "Accord and

Satisfaction and General Release" (the "Accord and Satisfaction"). In the Accord and

Satisfaction, ACT I agreed to release Plaintiff from all claims "arising out of, related to, or in

connection with, any matter, right, cause or thing whatsoever, existing prior to or as of the

Effective Date with respect to (a) the [Purchase Agreement]; and (b) the [Note]." [Accord and

Satisfaction, § 4].

        18.     The Accord and Satisfaction did not release Dr. Rafuse from the Audit Indemnity

Obligation in the Pledge Agreement. Nor did the Accord and Satisfaction release Dr. Rafuse

from his "responsibility and or [sic] liability for any causes of action, known or unknown, by

DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                        PAGE 4
                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 10 of 68




third parties unrelated to the Purchase Agreement, including but not limited to any actions,

known or unknown that may have existed at the time of or prior to the execution of the Purchase

Agreement." [Id.].

        19.      In 2014, the federal government completed its audit of one of ACT I's contracts,

known as CBRN, for the period from 2005-2008, the purpose of which was to validate payments

made to ACT I during this period (the "Audit"). As a result of this Audit, the government

initially determined that ACT I owed the government a total refund of $2,065,091 for the 2005-

2008 contract period. ACT I vigorously disputed the amounts claimed by the government and

contested the Audit by, among other things, hiring an expert to assist ACT I to dispute the

government's methodology.

       20.       Ultimately, following diligent and ongoing negotiations with the government,

ACT I was able to fully resolve the Audit by paying $448,238 (the "Audit Amount") on or before

June 30, 2020.

       21.       ACT I sent correspondence to Dr. Rafuse dated June 11, 2020 explaining the

circumstances of the Audit, describing the Audit Amount ACT I had negotiated, and requesting

Dr. Rafuse's agreement to pay half of the Audit Amount as required under the Pledge Agreement

and the Audit Indemnity Obligation. Dr. Rafuse, through counsel, rejected the Audit Indemnity

Obligation and refused to pay any portion of the Audit Amount.

       22.       ACT I subsequently paid the full Audit Amount to mitigate its damages and avoid

additional penalties and interest.




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                        PAGE 5
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 11 of 68




F.     First Cause of Action — Breach of Contract

       23.      ACT I realleges each and every allegation in the prior paragraphs as if fully set

forth herein.

       24.      The Pledge Agreement is a valid and enforceable contract between ACT I and

Dr. Rafuse.

       25.      Under the Pledge Agreement, Dr. Rafuse agreed to indemnify ACT I and to be

responsible for 50% of the "negative financial impact on the company," including the Audit

Amount that was paid by ACT I.

       26.      By refusing to pay his portion of the Audit Amount contrary to the Audit

Indemnity Obligation in the Pledge Agreement, Dr. Rafuse breached the Pledge Agreement.

       27.      Dr. Rafuse's breach of the Pledge Agreement has caused damages to ACT I,

including monetary damages in the amount of at least $224,119, in addition to expenses, costs,

and other financial amounts incurred by ACT I in contesting the Audit.

G.     Second Cause of Action — Declaratory Judgment

       28.      ACT I realleges each and every allegation in the prior paragraphs as if fully set

forth herein.

       29.      There is a dispute and controversy between ACT I and Dr. Rafuse concerning the

Pledge Agreement and the Accord and Satisfaction. Specifically, the parties dispute whether

Dr. Rafuse is obligated under the Pledge Agreement to pay 50% of the Audit Amount and any

other amounts incuiTed by ACT I in connection with the Audit.

       30.      Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, ACT I

asks the Court for a declaratory judgment that Dr. Rafuse is obligated to pay 50% of all amounts




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                       PAGE 6
                                      Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 12 of 68




incurred by ACT I in connection with the Audit, including, but not limited to, half of the Audit

Amount.

H.     Attorneys' Fees

       31.      ACT I realleges each and every allegation in the prior paragraphs as if fully set

forth herein.

       32.      ACT I is entitled to recover attorneys' fees, costs, and expenses from Dr. Rafuse

under § 38.001 of the Texas Civil Practice and Remedies Code.

       33.      ACT I is also entitled to recover attorneys' fees, costs, and expenses from Dr.

Rafuse under § 37.009 of the Texas Civil Practice and Remedies Code in connection with its

declaratory judgment claim.

I.     Damages and Remedies Sought

       34.      As a proximate and producing cause of Dr. Rafuse's wrongful acts and omissions

described herein, ACT I is entitled to the following damages and remedies:

                a.     Actual and Consequential damages;

                b.     Attorneys' fees and expenses;

                c.     Court costs;

                d.     Pre-judgment and post-judgment interest; and

                e.     All other relief, in law or in equity, to which ACT I may be justly entitled.




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                         PAGE 7
                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 13 of 68




                               IV.     CONCLUSION AND PRAYER

       For the foregoing reasons, Defendants pray that Plaintiff take nothing by his claims and

ask the Court to enter judgment in Defendants' favor as to all claims and causes of action against

them; to award Counterclaimant all damages and remedies sought herein in connection with its

counterclaims; to award Defendants their attorneys' fees and costs; and to grant Defendants any

and all relief, in law or in equity, to which they may be justly entitled.



                                                                 spectfully submitted,


                                                             aniel D. McGuire
                                                           State Bar No. 24081282
                                                           POLSINELLI PC
                                                           2950 N. Harwood, Suite 2100
                                                           Dallas, Texas 75201
                                                           Telephone: (214) 397-0030
                                                           Facsimile: (214) 397-0033
                                                           dmcguire@polsinelli.com

                                                           Counsel for Defendants Advanced Concepts and
                                                           Technologies, International, LLC and Michael A.
                                                           Niggel




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                          PAGE 8
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 14 of 68




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, a true and correct copy of the foregoing has been
served on the following counsel of record in accordance with Texas Rule of Civil Procedure Rule
21a:

       Jon R. Ker
       LAW OFFICE OF JON R. KER, P.C.
       P.O. Box 1087
       Hewitt, Texas 76643
       attorney@jonrkerpc.com




                                                                             Daniel D. McGuire




DEFENDANTS' ORIGINAL ANSWER, AFFIRMATIVE DEFENSES,
AND ORIGINAL COUNTERCLAIMS                                                                       PAGE 9
                                         Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 15 of 68




Envelope Details                                                                                      Page 1 of 2



 Print this page


 Case # 2020-2066-3 - DR HAROLD E RAFUSE VS
 ADVANCED CONCEPTS AND TECHNOLOGIES
 INTERNATIONAL LLC ET AL (74TH)
 Case Information
 Location                       McLennan County - District Clerk
 Date Filed                     7/22/2020 4:27 PM
 Case Number                   2020-2066-3
                               DR HAROLD E RAFUSE VS ADVANCED CONCEPTS AND
 Case Description
                               TECHNOLOGIES INTERNATIONAL LLC ET AL
 Assigned to Judge             74TH
 Attorney                      Jon Ker
 Firm Name                     Jon R. Ker
 Filed By                      Jon Ker
 Filer Type                    Not Applicable
 Fees
 Convenience Fee                $0.00
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $0.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $0.00
 Payment
 Account Name                   Jon R. Ker, P.C.
 Transaction Amount             $0.00
 Transaction Response
 Transaction ID                 66270641
 Order #

 No Fee Documents
 Filing Type                                                            EFile
 Filing Code                                                            No Fee Documents
 Motion Code



https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=2a5b4ccd-0a93-4b23-955c-...               7/23/2020
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 16 of 68




Envelope Details                                                                                                            Page 2 of 2


 Filing Description                                                    Return of Service
 Reference Number                                                      #976.6 - Rafuse
 Comments
 Status                                                                Accepted
 Accepted Date                                                         7/23/2020 1:43 PM
 Fees
 Court Fee                                                             $0.00
 Service Fee                                                           $0.00
 Documents
 Lead Document                 Rafuse v. Niggel.pdf                                                  [Original]   'Transmitted'




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=2a5b4ccd-0a93-4b23-955c-...                                      7/23/2020
                                                 Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 17 of 68
                                                                                                                                    FILED
                                                                                                                                   MCLENNAN COUNTY
                                                                                                                                    7/22/2020 4:27 PM
                                                                                                                                    JON R. GIMBLE
NON-RESIDENT CITATION                                                                                                      PAPER# 2
                                                                                                                                    DISTRICT CLERK
                                                                                                                           ATTY
                                                                                                                                           Tiffany Crim
THE STATE OF TEXAS

Cause No: 2020-2066-3

TO: MICHAEL A. NIGGEL, INDIVIDUALLY, DEFENDANT - 2791 N. QUEBEC STREET, ARLINGTON, VIRGINIA
22207

GREETINGS:

YOU ARE HEREBY COMMANDED to appear before the Honorable District Court below, of McLennan County, Texas,
at the Courthouse of said County located at 501 Washington Avenue in Waco, Texas, by filing a written answer with
the Clerk of the Court, at or before 10 o'clock A.M. of the Monday next after the expiration of twenty days after the date
of service of this citation, to the pleading described below, and you are hereby served with a copy of Plaintiff's Discovery
described below, to which you must file a written answer as required by law in the cause number described below on
the docket of said court, and styled,

PARTIES TO THIS ACTION ARE:

DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY                                                                  Plaintiff
JON R. KER, P.C.

VS.

ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC,                                                            Defendants
A VIRGINAL LIMITED LIABILITY COMPANY, AND MICHAEL A. NIGGEL,
INDIVIDUALLY

Court: 74TH JUDICIAL DISTRICT
Pleading: PLAINTIFF'S ORIGINAL PETITION
Pleading File Date: JUNE 30, 2020
Discovery Requests: REQUEST FOR DISCLOSURES AND PRODUCTION
Cause No: 2020-2066-3

                                                                   NOTICE

      You have been sued. You may employ an attorney. If you or your attorney does not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and the above pleading and discovery, a default judgment
may be taken against you.

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates
hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Waco, McLennan County, Texas.
Issue Date: JULY 6, 2020.

JON R. KER                                                                          Jon R. Gimble, District Clerk
P.O. BOX 1087                                                                       501 Washington Ave., Suite 300 Annex
HEWITT, TEXAS 76643                                                                 Waco McLennan County, Texas 76701
Attorney for Plaintiff
                                                                                    By:           IAA         PAIGE EDMUNDSON
                                                                                                                               . r.e/11   , Deputy




                                                                                                                                                     )(J
                                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 18 of 68




                                                    RETURN OF SERVICE

Style: DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY JON R. KER, P.C. VS. ADVANCED
CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY COMPANY, AND
MICHAEL A. NIGGEL, INDIVIDUALLY
Cause No.: 2020-2066-3
Court: 74TH JUDICIAL DISTRICT
Paper#: 2
Instrument(s) Served: Pleading, PLAINTIFF'S ORIGINAL PETITION, and Discovery, REQUEST FOR DISCLOSURES
AND PRODUCTION

   THE STATE OF            01.010

   COUNTY OF VIC,crifalfYLCVA__/

             Before me, the undersigned authority, on this day personally appeared                                         21tik,LitJ     kwa4)21,
   who after being by me duly sworn deposes and says that he is above twenty-one years of age, of sound mind, and

   in no manner interested in the within styled and numbered cause, and competent to make oath of the facts herein

   stated.

   Came to hand on the                    day of                                        , 20,774            at    (1: 00     o'clock     A- M. and executed
   on the jailtday of          atdiAt                         , 202a2_____ by delivering to the party designated in the citation,

   to-wit: Ca-P.1UL X702,0          Ooqo boat ewq 144-K7                                         at A:03             o'clock    P   M; in person, a true

   copy of this citation with a true and correct copy of the pleading and discovery attached thereto, having first

   endorsed on such copy of said citation the date of delivery.

   FEES: Serving one (1) copy                                                                                   3ee-ev2}eyk               il eezA-46-tee
   Total $        .0 490
                                           NO SHERIFF OR CONSTABLE
                                                                                                                  ofefurt,cu             County,   -17)    (State)

                                               FEES COLLECTED                                            By

   NOT EXECUTED FOR THE FOLLOWING REASONS



   and having attempted on



   "My name is                                     (First)                                    (Middle)                                                    (Last),

   my date of birth is                                                                             , and my address is



   I declare under penalty of perjury that the foregoing is true and correct. Executed in                                                                 County,

   State     of   Texas,     on     the                 day          of                                                        (Month)                      (Year)

                                                                                                                                        (Signature) Declarant"
                                                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 19 of 68




Add a tracking number


                                                                                                                                                  Showing:           All




              70200090000126894497

              Delivered:
              ARLINGTON, VA 22207 on July
              13, 2020 at 2:03 pm


               SENDER: COMPLETE77-11.5 SECTR1V                                                                COMPLETE THIS SECTION ON DELIVERY
                                                                                                              A. Signature
               ■ Complete items 1, 2, and 3.                                                                                                                   0 Agent
               • Print your name and address on the reverse                                                   X                                                0 Addressee
                 so that we can return the card to you.
                                                                                                              B. Received by (Printed Name)                C. Date of Delivery
               • Attach this card to the back of the mailpiece,
                 or on the front if space permits.
                                                                                                              D. Is delivery address different from item 1? 0 Yes
               1. r    ide Addressed to:                                                                         If YES, enter delivery address below:      0 No •

                                                                                                                                                                                      CD
                Agil_ASL                   n31-21rL                                                                                                                                   ID
                                                                                                                                                                                      0
                                                                                                                                                                                      0—
                   ) 7 q              .qtlat-LC-J /Et•

                                                , Jn .2)01. 7                                           3. 'Service Type                               0 Priority Mail Expresser
                                                                                                               Adult Signature                         0 Registered MaiITM
                                                                                                                                                       0 Registered Mail Restricted
                                        111111111111                    1E11111                          0
                                                                                                         0
                                                                                                               Adult Signature Restricted Delivery
                                                                                                               Certified Mailer                          Delivery
                                                                                                         0     Certified Mail Restricted Delivery      0 Return Receipt for
                         9590 9402 2932 7094 8185 51                                                     0     Collect on Delivery                       Merchandise
               2                                                                                         0     Collect on Delivery Restricted Delivery 0 Signature Confirmationmi
                      .4.1.-10 Mt tr-nhrar !Transfer   from service label)                               ri    Ines onati Mail                         0 Signature Confirmation
                                                                                                                                                         Restricted Delivery
                        7020 0090 0001 2689 44T?                                                                               Restricted Delivery


              = PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                        Domestic FieiUrn Fte6eiOt

                                                             es:u

                                                                         s aC_Ser
                                                                                                   •
                                            P-
                                                           °mesh-a/Watt
                                                                           l                           :       -
                                                                                                                             I
                                            .=.         ForHelivecy
                                                                                       -citt:iiisitcipr.:14t0i*.:4,witf*.1413
                                                           A R LtiWital =y-                   _'271_17
                                            i=0    Certified Mail Fee
                                            -D                         t
                                                                       ,zuf  ar=
                                            ru
                                                   Extra Services & Fees (check box add fee                  ApprEpda:e)
                                                       0 Return Receipt (hardcopy)             S                  0
                                            D          0 Return Receipt (electronic)
                                                                                               $                                     Postmark
                                                       ❑ Certified Mail Restricted Delivery    $        - -        : :
                                                                                                       •T",                            Here
                                            D          0 Adult Signature Required
                                                          Adult Signature Restricted Delivery S        4:-     ,       it
                                            D     Postage
                                            cr-
                                            D     S                     a
                                                  Total Postage and Fees
                                            D                                                                                07/09,/ 2020
                                                                               $ 2 .A0
                                           D      Se        7-
                                           Ri
                                           D      Street and Apt. No., or                X NO
                                             -
                                                  City, Sjgte, Z         4'9                                       -


                                                                                UPDATED 7/22/2020 1:31 PM
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 20 of 68


Envelope Details                                                                                                 Page 1 of 2



 Print this page


 Case # 2020-2066-3 - DR HAROLD E RAFUSE VS
 ADVANCED CONCEPTS AND TECHNOLOGIES
 INTERNATIONAL LLC ET AL (74TH)
 Case Information
 Location                      McLennan County - District Clerk
 Date Filed                    7/13/2020 10:09 AM
 Case Number                   2020-2066-3
                               DR HAROLD E RAFUSE VS ADVANCED CONCEPTS AND
 Case Description
                               TECHNOLOGIES INTERNATIONAL LLC ET AL
 Assigned to Judge             74TH
 Attorney                      Jon Ker
 Firm Name                     Jon R. Ker
 Filed By                      Jon Ker
 Filer Type                    Not Applicable                    l
                                                                 t
 Fees
                                                                                                     n 2 c
 Convenience Fee               $0.00                                                                 — ci)6"
                                                                                                     74=`"
                                                                                                                 f
                                                                                                                 C
                                                                                                                        a 4-tc• g


 Total Court Case Fees         $0.00
                                                                                                     -   --le-
 Total Court Party Fees        $0.00
                                                                                                     p n-Lcy     -0
 Total Court Filing Fees       $0.00                                                             ri9 --1 ro
 Total Court Service Fees      $0.00                                                                             UI
                                                                                                                 co
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  Jon R. Ker, P.C.
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                65847734
 Order #

 No Fee Documents
 Filing Type                                                     EFile
 Filing Code                                                     No Fee Documents
 Motion Code



https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=lce5cec7-c076-4844-9e2b-e... 7/13/2020
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 21 of 68



Envelope Details                                                                                                 Page 2 of 2


 Filing Description
 Reference Number                                                #976.6 - Rafuse
 Comments
 Status                                                          Accepted
 Accepted Date                                                   7/13/2020 10:58 AM
 Fees
 Court Fee                                                       $0.00
 Service Fee                                                     $0.00
 Documents
 Lead Document                 20200713 Rafuse Return of Service.pdf                             f Originall 'Transmitted'




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=lceScec7-c076-4844-9e2b-e... 7/13/2020
                                                         Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 22 of 68
                                                                                                                                         FILED
                                                                                                                                         MCLENNAN COUNTY
                                                                                                                                         7/13/2020 10:09 AM
                                                           RETURN OF SERVICE                                                             JON R. GIMBLE
                                                                                                                         Tiffany Crim    DISTRICT CLERK
Style: DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY JON R. KER, P.C. VS. ADVANCED
CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY COMPANY, AND
MICHAEL A. NIGGEL, INDIVIDUALLY
Cause No.: 2020-2066-3
Court: 74TH JUDICIAL DISTRICT
Paper#: 1
Instrument(s) Served: Pleading, PLAINTIFF'S ORIGINAL PETITION, and Discovery, REQUEST FOR DISCLOSURES
AND PRODUCTION




Came to hand on the             day of                                   202               at //%06o'clock                A-   M. and executed on the $J1_,day

of                              20 AD       by         delivering               to        the           party         designated    in   the   citation,   to-wit:



                   Wadi c1_,                     I
 t          o'clock   A   M; in person, a true copy of this citation with a true and correct copy of the pleading and discovery

attached thereto, having first endorsed on such copy of said citation the date of delivery.

FEES: Serving one (1) copy
        (Is oa
Total $
                                  NO SHERIFF OR CONSTABLE
                                                                                                               cf unp,bai                        County, Texas

                                      FEES COLLECTED                                        By



NOT EXECUTED FOR THE FOLLOWING REASONS

and having attempted on



"My name is                                          (First)                                (Middle)                                                (Last), my

date of birth is                                                                         , and my address is



I declare under penalty of perjury that the foregoing is true and correct. Executed in                                                             County, State

of Texas, on the                day of                                                      (Month)                        (Year)

                                                                                                                                    (Signature) Declarant"
                                                 Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 23 of 68




CITATION                                                                                                                PAPER# 1
                                                                                                                        ATTY
THE STATE OF TEXAS

Cause No: 2020-2066-3

TO: ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY
COMPANY, DEFENDANT - BY SERVING ITS REGISTERED AGENT, WILLIAM N. WARD, AT 1105 WOODED ACRES,
SUITE 500, WACO, TEXAS 76710

GREETINGS:

YOU ARE HEREBY COMMANDED to appear before the Honorable District Court below, of McLennan County, Texas,
at the Courthouse of said County located at 501 Washington Avenue in Waco, Texas, by filing a written answer with
the Clerk of the Court, at or before 10 o'clock A.M. of the Monday next after the expiration of twenty days after the date
of service of this citation, to the pleading described below, and you are hereby served with a copy of Plaintiff's Discovery
described below, to which you must file a written answer as required by law in the cause number described below on
the docket of said court, and styled,

PARTIES TO THIS ACTION ARE:

DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY                                                               Plaintiff
JON R. KER, P.C.

VS.

ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC,                                                         Defendants
A VIRGINAL LIMITED LIABILITY COMPANY, AND MICHAEL A. NIGGEL,
INDIVIDUALLY

Court: 74TH JUDICIAL DISTRICT
Pleading: PLAINTIFF'S ORIGINAL PETITION
Pleading File Date: JUNE 30, 2020
Discovery Requests: REQUEST FOR DISCLOSURES AND PRODUCTION
Cause No: 2020-2066-3

                                                                   NOTICE

      You have been sued. You may employ an attorney. If you or your attorney does not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and the above pleading and discovery, a default judgment
may be taken against you.

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates
hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Waco, McLennan County, Texas.
Issue Date: JULY 6, 2020.

JON R. KER                                                                          Jon R. Gimble, District Clerk
P.O. BOX 1087                                                                       501 Washington Ave., Suite 300 Annex
HEWITT, TEXAS 76643                                                                 Waco,,.McLennan County, Texas 76701
Attorney for Plaintiff
                                                                                    By:                             /k/M           , Deputy
                                                                                                              GE EDMUNDS N
                                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 24 of 68




NON-RESIDENT CITATION                                                                                                     PAPER# 2
                                                                                                                          ATTY
THE STATE OF TEXAS

Cause No: 2020-2066-3                                                        L
TO: MICHAEL A. NIGGEL, INDIVIDUALLY, DEFENDANT - 2791 N. QUEBEC STREET, ARLINGTON, VIRGINIA
22207

GREETINGS:

YOU ARE HEREBY COMMANDED to appear before the Honorable District Court below, of McLennan County, Texas,
at the Courthouse of said County located at 501 Washington Avenue in Waco, Texas, by filing a written answer with
the Clerk of the Court, at or before 10 o'clock A.M. of the Monday next after the expiration of twenty days after the date
of service of this citation, to the pleading described below, and you are hereby served with a copy of Plaintiff's Discovery
described below, to which you must file a written answer as required by law in the cause number described below on
the docket of said court, and styled,

PARTIES TO THIS ACTION ARE:

DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY                                                                 Plaintiff
JON R. KER, P.C.

VS.

ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC,                                                           Defendants
A VIRGINAL LIMITED LIABILITY COMPANY, AND MICHAEL A. NIGGEL,
INDIVIDUALLY

Court: 74TH JUDICIAL DISTRICT
Pleading: PLAINTIFF'S ORIGINAL PETITION
Pleading File Date: JUNE 30, 2020
Discovery Requests: REQUEST FOR DISCLOSURES AND PRODUCTION
Cause No: 2020-2066-3

                                                                  NOTICE

      You have been sued. You may employ an attorney. If you or your attorney does not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and the above pleading and discovery, a default judgment
may be taken against you.

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates
hereof; and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Waco, McLennan County, Texas.
Issue Date: JULY 6, 2020.

JON R. KER                                                                                 Jon R. Gimble, District Clerk
P.O. BOX 1087                                                                              501 Washington Ave., Suite 300 Annex
HEWITT, TEXAS 76643                                                                        Waco McLennan ounty, Texas 76701
Attorney for Plaintiff                                                                         pc u
                                                                                           By:
                                                                                                      PAIGE EDMUNDSON
                                                                                                                          Xvi   , Deputy
                                                      Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 25 of 68




                                                  RETURN OF SERVICE

Style: DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY JON R. KER, P.C. VS. ADVANCED
CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY COMPANY, AND
MICHAEL A. NIGGEL, INDIVIDUALLY
Cause No.: 2020-2066-3
Court: 74TH JUDICIAL DISTRICT
Paper#: 2
Instrument(s) Served: Pleading, PLAINTIFF'S ORIGINAL PETITION, and Discovery, REQUEST FOR DISCLOSURES
AND PRODUCTION

   THE STATE OF

   COUNTY OF

             Before me, the undersigned authority, on this day personally appeared

   who after being by me duly sworn deposes and says that he is above twenty-one years of age, of sound mind, and

   in no manner interested in the within styled and numbered cause, and competent to make oath of the facts herein

   stated.

   Came to hand on the                 day of                                                  , 20                  at           o'clock        M. and executed

   on the          day of                                , 20                               by delivering to the party designated in the citation,

   to-wit:                                                                                                    at            o'clock      M; in person, a true

   copy of this citation with a true and correct copy of the pleading and discovery attached thereto, having first

   endorsed on such copy of said citation the date of delivery.

   FEES: Serving one (1) copy

   Total $                                NO MERIT OR                                                                                        County,        (State)
                                                       CONS ABLE
                                              FEPS COLLECTED                                                        By

   NOT EXECUTED FOR THE FOLLOWING REASONS



   and having attempted on



   "My name is                                   (First)                                                  (Middle)                                         (Last),

   my date of birth is                                                                                             and my address is



   I declare under penalty of perjury that the foregoing is true and correct. Executed in                                                                 County,

   State     of   Texas,    on   the                day            of                                                                 (Month)                (Year)

                                                                                                                                            (Signature) Declarant"
                                                     Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 26 of 68




CITATION                                                                                                                       PAPER# 1
                                                                                                                               ATTY
THE STATE OF TEXAS

Cause No: 2020-2066-3

TO: ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY
COMPANY, DEFENDANT - BY SERVING ITS REGISTERED AGENT, WILLIAM N. WARD, AT 1105 WOODED ACRES,
SUITE 500, WACO, TEXAS 76710

GREETINGS:

YOU ARE HEREBY COMMANDED to appear before the Honorable District Court below, of McLennan County, Texas,
at the Courthouse of said County located at 501 Washington Avenue in Waco, Texas, by filing a written answer with
the Clerk of the Court, at or before 10 o'clock A.M. of the Monday next after the expiration of twenty days after the date
of service of this citation, to the pleading described below, and you are hereby served with a copy of Plaintiff's Discovery
described below, to which you must file a written answer as required by law in the cause number described below on
the docket of said court, and styled,

PARTIES TO THIS ACTION ARE:

DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY                                                                      Plaintiff
JON R. KER, P.C.

VS.

ADVANCED CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC,                                                                Defendants
A VIRGINAL LIMITED LIABILITY COMPANY, AND MICHAEL A. NIGGEL,
INDIVIDUALLY

Court: 74TH JUDICIAL DISTRICT
Pleading: PLAINTIFF'S ORIGINAL PETITION
Pleading File Date: JUNE 30, 2020
Discovery Requests: REQUEST FOR DISCLOSURES AND PRODUCTION
Cause No: 2020-2066-3

                                                                   NOTICE

      You have been sued. You may employ an attorney. If you or your attorney does not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and the above pleading and discovery, a default judgment
may be taken against you.

The officer executing this citation shall promptly serve the same according to requirements of law, and the mandates
hereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Waco, McLennan County, Texas.
Issue Date: JULY 6, 2020.

JON R. KER                                                                                  Jon R. Gimble, District Clerk
P.O. BOX 1087                                                                               501 Washington Ave., Suite 300 Annex
HEWITT, TEXAS 76643                                                                         Wacp McLennan County, Texas 76701
Attorney for Plaintiff
                                                                                            By:                                           , Deputy
                                                                                                                  PAIGE EDMUNDSON
                                                       Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 27 of 68




                                                   RETURN OF SERVICE

Style: DR. HAROLD E. RAFUSE, BY AND THROUGH HIS ATTORNEY JON R. KER, P.C. VS. ADVANCED
CONCEPTS AND TECHNOLOGIES, INTERNATIONAL, LLC, A VIRGINAL LIMITED LIABILITY COMPANY, AND
MICHAEL A. NIGGEL, INDIVIDUALLY
Cause No.: 2020-2066-3
Court: 74TH JUDICIAL DISTRICT
Paper#: 1
Instrument(s) Served: Pleading, PLAINTIFF'S ORIGINAL PETITION, and Discovery, REQUEST FOR DISCLOSURES
AND PRODUCTION




Came to hand on the          day of                         , 20                            at                      o'clock      M. and executed on the          day

of                           20         by     delivering                  to             the                  party    designated     in   the   citation,   to-wit:




at          o'clock   M; in person, a true copy of this citation with a true and correct copy of the pleading and discovery

attached thereto, having first endorsed on such copy of said citation the date of delivery.

FEES: Serving one (1) copy

Total $                           NO SHERIFF OR CONSTABLE                                                                                           County, Texas
                                      FEES COLLECTED
                                                                                             By



NOT EXECUTED FOR THE FOLLOWING REASONS

and having attempted on



"My name is                                  (First)                                         (Middle)                                                  (Last), my

date of birth is                                                                         , and my address is



I declare under penalty of perjury that the foregoing is true and correct. Executed in                                                                County, State

of Texas, on the             day of                                                         (Month)                           (Year)

                                                                                                                                       (Signature) Declarant"
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 28 of 68




Envelope Details                                                                                         Page 1 of 2



 Print this page


 Case # 2020-2066-3 - DR HAROLD E RAFUSE VS
 ADVANCED CONCEPTS AND TECHNOLOGIES
 INTERNATIONAL LLC ET AL (74TH)
 Case Information
 Location                      McLennan County - District Clerk
 Date Filed                    7/1/2020 1:42 PM
 Case Number                   2020-2066-3
                               DR HAROLD E RAFUSE VS ADVANCED CONCEPTS AND
 Case Description
                               TECHNOLOGIES INTERNATIONAL LLC ET AL
 Assigned to Judge             74TH
 Attorney                      Jon Ker
 Firm Name                     Jon R. Ker
 Filed By                      Jon Ker
 Filer Type                    Not Applicable
 Fees
 Convenience Fee               $2.37
 Total Court Case Fees         $0.00                                                                 I       tpC. *arm
 Total Court Party Fees        $0.00
                                                                                                               •
 Total Court Filing Fees       $82.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $84.37
 Payment
 Account Name                  Jon R. Ker, P.C.
 Transaction Amount            $84.37
 Transaction Response          Approved
 Transaction ID                65494014
 Order #                       044189362-0

 No Fee Documents
 Filing Type                                                            EFile
 Filing Code                                                            No Fee Documents
 Motion Code



https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=8b545fa9-0763-46ac-87d6-f8... 7/2/2020
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 29 of 68




Envelope Details                                                                                                            Page 2 of 2


 Filing Description                                                      Letter requesting issuance of citations
 Reference Number                                                        #976.6 - Rafuse
 Comments
 Status                                                                 Accepted
 Accepted Date                                                          7/1/2020 2:53 PM
 Fees
 Court Fee                                                              $82.00
 Service Fee                                                            $0.00

 Optional Services
 Issue Citation                                                         $16.00 (2 x $8.00)
 Copies - Non-Certified                                                 $66.00 (66 x $1.00)
 Documents
 Lead Document                 2020070 l_Rafuse.pdf                                                  [Original'   [Transmitted]




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=8b545fa9-0763-46ac-87d648... 7/2/2020
                                         Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 30 of 68




Envelope Details                                                                                      Page 1 of 2



 Print this page


 Case # 2020-2066-3 - DR HAROLD E RAFUSE VS
 ADVANCED CONCEPTS AND TECHNOLOGIES
 INTERNATIONAL LLC ET AL (74TH)
 Case Information
 Location                      McLennan County - District Clerk
 Date Filed                    6/30/2020 4:41 PM
 Case Number                   2020-2066-3
                               DR HAROLD E RAFUSE VS ADVANCED CONCEPTS AND
 Case Description
                               TECHNOLOGIES INTERNATIONAL LLC ET AL
 Assigned to Judge             74TH
 Attorney                      Jon Ker
 Firm Name                     Jon R. Ker
 Filed By                      Jon Ker
 Filer Type                    Not Applicable
 Civil Information
 Procedures / Remedies         Declaratory Judgment
 Damages Sought                Less than $100,000 including damages of any kind
 Fees
 Convenience Fee               $9.77
 Total Court Case Fees         $298.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $40.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $347.77
 Payment
 Account Name                  Jon R. Ker, P.C.
 Transaction Amount            $347.77
 Transaction Response          Approved
 Transaction ID                65475386
 Order #                       044164443-0

 Petition



https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=f8ee8c0e-c9ec-416b-b83a-7a... 7/1/2020
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 31 of 68




Envelope Details                                                                                                   Page 2 of 2


 Filing Type                                                            EFile
 Filing Code                                                            Petition
 Motion Code
                                                                        Original Petition for Declaratory Judgment and
 Filing Description                                                     Request for Disclosures and Request for
                                                                        Production
 Reference Number                                                       # 976.6 - Rafuse
                                                                        Please issue citation on Advanced Concepts and
                                                                        Technologies, International, LLC to be served at
                                                                        1105 Wooded Acres, Ste 500, Waco, Texas; and a
 Comments                                                               citation issued for Michael A. Niggel at 2791 N.
                                                                        Quebec Street, Arlington, VA. Once issued,
                                                                        please notify our office so we can pick them up
                                                                        for our process server
 Status                                                                 Accepted
 Accepted Date                                                          7/1/2020 11:13 AM
                                                                        PLEASE NOTE: ISSUANCE FEES WERE
                                                                        REMOVED FROM THIS FIILNG. THIS
                                                                        OFFICE REQUIRES A REQUEST FOR
 Accept Comments
                                                                        ISSUANCE FORM OR COVER LETTER
                                                                        REQUESTING ISSUANCE IN ADDITION TO
                                                                        ISSUANCE FEES.
 Fees
 Court Fee                                                              $40.00
 Service Fee                                                            $0.00


 Optional Services
 Jury Fee                                                               $40.00
 Documents
                               20200630_PLAINTIFF'S ORIGINAL
 Lead Document                 PETITION FOR DECLARATORY                                              [Original] [Transmitted'
                               JUDGMENT_001.pdf




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=f8ee8c0e-c9ec-416b-b83a-7a... 7/1/2020
                                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 32 of 68


                                                                                                                 FILED
                                                                                                                 MCLENNAN COUNTY
                                                                                                                 7/1/2020 1:42 PM
                                                                                                                 JON R. GIMBLE
                                                 Jon R. Ker, P.C.                                                DISTRICT CLERK

                                                   Attorney and Counselor at Law
                                                           P.O. Box 1087                                           Tiffany Crim
                                                        Hewitt, Texas 76643
                                                           (254) 666-1122
Jon R. Ker t
E-Mail: Attorney@jonrkerpc.com                                                                                               Physical Address:
  t Admitted to practice in Texas and Colorado                                                                             400 N. Hewitt Drive
                                                                                                                       Facsimile: (254) 666-0903


                                                                   July 1, 2020


            E-FILE

            Office of District Clerk
            219 N. 6th, Suite 300
            Waco, Texas 76701

                        RE:          DR. HAROLD E. RAFUSE vs. ADVANCED CONCEPTS AND
                                     TECHNOLOGIES INTERNATIONAL, LLC ET AL; 2020-2066-3

            Dear Clerk:

                    Pursuant to your instructions, please issue citations in the referenced matter to be served
            upon Defendant Advanced Concepts and Technologies, International, LLC at 1105 Wooded
            Acres, Suite 500, Waco, Texas 76710, and one to be served upon Defendant Michael A. Niggel
            at 2791 N. Quebec Street, Arlington, Virginia 22207-5212. We ask that once the citations are
            ready that you notify our office so we may pick them up for our process server.

                                                                        Yours very truly,



                                                                        Carolyn Biles
                                                                        Legal Assistant
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 33 of 68


                                                                                                         FILED
                                                                                                         MCLENNAN COUNTY
                                                                                                         6/30/2020 4:41 PM
                                                                                                         JON R. GIMBLE
                                                                                                         DISTRICT CLERK
                                     CAUSE NO, 2020-2066-3                                                      Tiffany Crim

DR. HAROLD E. RAFUSE                                              §                         IN THE DISTRICT COURT OF
                                                                  §
VS.                                                               §
                                                                  §
ADVANCED CONCEPTS AND                                             §                         McLENNAN COUNTY, TEXAS
TECHNOLOGIES, INTERNATIONAL,                                      §
LLC, AND                                                          §
MICHAEL A. NIGGEL, INDIVIDUALLY                                   §                       74TH JUDICIAL DISTRICT


         PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT
                     AND REQUEST FOR DISCLOSURES AND
                  REOUEST FOR PRODUCTION OF DOCUMENTS

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Dr. Harold E. Rafuse, Plaintiff, by and through his attorney Jon R. Ker,

P.C., and files his Original Petition for Declaratory Judgment against Defendants, Advanced

Concepts and Technologies, International, LLC (a Virginia LLC), and Michael A. Niggel,

Individually, and for good cause would respectfully would show unto the Court the following:

                                  I. DISCOVERY CONTROL PLAN

         Discovery in this case, if any, is intended to be conducted under Level 2 of Rule 190 of

the TEXAS RULES OF CIVIL PROCEDURE.

                                                     II. PARTIES

         Plaintiff, Dr. Harold E. Rafuse, is an individual residing within McLennan County,

Texas.

         Defendant, Advanced Concepts and Technologies, International, LLC (hereinafter "ACT

I") is a Virginal Limited Liability Company, but with its principal offices located at 1105

Wooded Acres, Suite 500, Waco, McLennan County, Texas, which may be served with process

PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                                 PAGE 1
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 34 of 68




by serving its registered agent, William N. Ward, at that address.

                Defendant, Michael A. Niggel, is an individual residing in the State of Virginia

and may be served with process at 2791 N. Quebec Street, Arlington, Virginia 22207-5212.

                                       III. CLAIM FOR RELIEF

        Plaintiff seeks relief not exceeding $100,000 and non-monetary relief.

                                  IV. JURISDICTION AND VENUE

        This Court has jurisdiction over the subject matter and to this suit as the amount in

controversy and other relief requested is within the jurisdiction of the Court. Furthermore, each

business Defendant has its headquarters in McLennan County, Texas. The acts giving rise to this

action occurred or substantially occurred within McLennan County, Texas.

                                   V. FACTUAL BACKGROUND

        Prior to June 30, 2008, Plaintiff owned a fifty percent (50%) membership interest in the

Defendant limited liability company. Effective June 30, 2008 the parties entered a Limited

Liability Corporation Purchase Agreement And Mutual Release Agreement ("Purchase

Agreement" attached as Exhibit "A") wherein Plaintiff sold his 50% membership interest to the

"Buyer," therein identified as ACT I, LLC, Aurora Aviation, LLC, Aurora Avionics, LLC, and to

Michael A. Niggel. Pursuant to the Purchase Agreement, the purchase price was One Million

Seven Hundred Thirty-Six Thousand Nine Hundred Fifty-Three Dollars and 53/100

($1,736,953.53) payable by an Installment Note bearing interest at 6.0 % per annum over twenty

(20) equal quarterly installments of $100,000 each over the five (5) year period starting 30 June

2008 through 31 March 2013.

        Effective June 30, 2008 Defendant ACT I executed a Membership Equity Pledge

PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                   PAGE 2
                                       Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 35 of 68




Agreement Accompanying Equity Purchase and Redemption Agreement and Installment Note

("Pledge Agreement," attached as Exhibit "B"). The Pledge Agreement secured the Installment

Note payable to the Plaintiff. Also accompanying the Purchase Agreement and the Pledge

Agreement was an Indemnity Agreement For Post Closing Events ("Indemnity Agreement,"

attached as Exhibit "C") effective June 30, 2008. Subsequently on May 31, 2011 Plaintiff and

Act I entered an Accord and Satisfaction General Release Agreement ("Accord and Satisfaction,"

attached as Exhibit "D") wherein the Installment Note Agreement was paid in full early by

making an accord of one final payment of $755,978.56 constituting full satisfaction of the

Purchase Agreement, Pledge Agreement and Installment Note.

        The Purchase Agreement states in relevant part in paragraph 6 (Indemnity) "There shall

be delivered to Seller an indemnity agreement satisfactory to Seller pursuant to which the Buyer

and Niggel agree to indemnify and hold harmless Seller against any debts, liabilities, obligations

or expenses (including attorney fees) of Buyer or any of its subsidiaries or related companies

occurring after the date of the Closing (30 June 2008)". The Pledge Agreement provides in

relevant part in paragraph 23 (Indemnity) "Buyers and Niggel, jointly and severely, hereby

indemnify and agree to hold Harold E. Rafuse ("Seller") harmless in accordance with the terms

of Section 4.1 of the Operating Agreement now in effect from, against and in respect to any and

all debts, liabilities or obligations of Buyers or any of its subsidiaries or related companies, direct

or indirect, fixed, contingent or otherwise, which arise or are alleged to have arisen after the

closing date or which are based upon as from any act, transaction, circumstance, state of facts or

other condition arising or alleged to have arisen after Closing Date. With respect to any contract

actions resulting in a liability against the company for performance or operating events prior to

PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                  PAGE 3
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 36 of 68




closing such as contract adjustments, audit adjustments, finance adjustments contract claims or

tax issues the parties shall each be responsible for fifty percent of the negative financial impact

on the company. For all other preclosing matters, the Seller shall be indemnified." The

Indemnity Agreement for Preclosing Events states in relevant part, "Buyer and Niggel, jointly

and severally, hereby indemnify and agree to hold Harold E. Rafuse (the Seller) harmless from,

against and in respect of (and shall on demand reimburse Seller for): . . . (ii) any and all debts,

liabilities or obligations of Buyers or of any of its subsidiaries or related companies, direct or

indirect, fixed, contingent or otherwise, which are incurred or arise after June 30, 2008 ("the

Effective Date")." Lastly, the Accord And Satisfaction of May 31, 2011 states in relevant part,

Paragraph 4. "The ACT I and Aurora Avionics, LLC hereby releases and forever discharges

Rafuse and his successors and assigns from and against any and all claims, debts, dues, acts,

actions, causes of actions, liabilities, losses suits (sic), fees, (including, but not limited to,

attorney's fees), costs, accounts, bonds, bills, covenants, controversies, agreements, promises,

variances, damages, judgments, executions, claims and demands whatsoever whether known or

unknown, arising in law, equity whatever nature (whether in contract, quasi-contract, tort or

otherwise), which anyone or more of them had or, now has, or may in the future have, by reason

of, arising out of, any matter, right, cause or thing whatsoever existing prior to or as of the

Effective Date with respect to (a) the Limited Liability Equity Purchase Agreement And Mutual

Release Agreement; and (b) the Promissory Note (Exhibit A). This release does not release

Rafuse's responsibility and/or liability for any causes of action, known or unknown, by third

parties unrelated to the Purchase Agreement, including but not limited to any actions, known or

unknown, that may have existed at the time of or prior to the execution of the Purchase

PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                   PAGE 4
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 37 of 68




Agreement." The Accord and Satisfaction further states in relevant part in Paragraph 7, ". . This

Agreement supercedes and replaces all prior negotiations, agreements or proposed agreements,

written or oral."

        By letter dated June 11, 2020, Defendant ACT I asserted that the Plaintiff owes one-half

of a sum totaling $448,238 alleged to have been the result of a DCAA Audit of the CBRN

contract conducted after June 30, 2008 without producing any documentation with respect

thereto. By virtue of the documentation and agreements between the parties, Plaintiff is not

responsible for any portion of the demand from the Defendants.

          VI. CAUSE OF ACTION - REQUEST FOR DECLARATORY JUDGMENT

        Plaintiff incorporates herein the allegations contained in the Paragraph V. Factual

Background.

        There is a real and live controversy between Plaintiff and Defendants as to the

interpretation of the agreements Exhibits A-D attached. Plaintiff hereby invokes the Texas

Uniform Declaratory Judgment Act (§ 37.00, Texas Civil Practice and Remedies Code) and

requests the Court to construe each parties' rights under these documents with respect to the

dispute of the parties. Pursuant to § 37.009 of the Texas Civil Practice and Remedies Code,

Plaintiff requests recovery of its costs, reasonable and necessary attorney fees as are equitable

and just from the Defendants in this action.

        Plaintiff requests a declaratory judgment that Plaintiff is not liable for any sum of money

to the Defendants.

                                VII. REQUEST FOR DISCLOSURES

        Under Tex.R.Civ.P. 194, Plaintiff requests that Defendants disclose within fifty (50) days

PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                   PAGE 5
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 38 of 68




of the service of this request, the information of material described in Rule 194.2 and 190.2(6).

                                VIII. REQUEST FOR PRODUCTION

        Under Tex.R.Civ.P. 196, Plaintiff requests that Defendants respond to the discovery listed

on Exhibit E on the basis of all available information and that Defendants' response to said

discovery be served on the undersigned counsel no later than fifty (50) days after receipt of same.

Defendants are further advised of their duty to supplement Answers as required by Rule 193,

Tex.R.Civ.P.

                                  IX. DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury.



WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the Court issue

citation to the Defendants to appear and answer herein and that on final trial, Plaintiff have the

following:

        1.      Declaratory Judgment that Plaintiff does not owe the Defendants any sum of
                money;

        2.      Reasonable and necessary attorney fees;

        3.      Cost of suit;

        4.      Such other and further relief to which the Plaintiff may show himself to be justly
                entitled.




PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                   PAGE 6
                                        Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 39 of 68




                                                            Respectfully submitted,

                                                            LAW OFFICE OF JON R. KER, P.C.
                                                            P. O. Box 1087
                                                            Hewitt, Texas 76643
                                                            Telephone: (254) 666-1122
                                                            Facsimile: (254) 666-0903
                                                            Attomey@jonrkerpc.com


                                                            BY:               /S/ JON R. KER
                                                                     JON R. KER, Texas Bar No. 11327700
                                                                     ATTORNEY FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION FOR DECLARATORY JUDGMENT,
REQUEST FOR DISCLOSURES AND REQUEST FOR PRODUCTION                                                        PAGE 7
                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 40 of 68




                 LIMITED LIABILITY CORPORATION
                  EQUITY PURCHASE AGREEMENT
                              AND
                  MUTUAL RELEASE AGREEMENT


        THIS L.L.C. EQUITY PURCHASE AGREEMENT AND MUTUAL
RELEASE AGREEMENT ("Agreement") is made and entered into as of
this 30th day of June, 2008 between, Dr. Harold E. Rafuse, ("Seller"), and
Advanced Concepts and Technologies International, L.L.C. (a Virginia
L.L.C), Aurora Aviation, LLC and Aurora Avionics, LLC Texas limited
liability companies (herein collectively referred to as "ACT I" or "Buyer")
and Michael A. Niggel ("Niggel")

                                       RECITALS:

This Agreement is made with reference to the following facts:

      A.    The Seller owns 50%. membership interest of Buyer.

      B.    Buyer desires to purchase from the Seller said 50% membership
            interest on the terms and conditions hereinafter provided.

      C.    Seller and Buyer desire to mutually terminate the relationship
            of Seller as co-founder, managing director, officer, and
            employee of Buyer.

NOW, THEREFORE, ITIS AGREED AS FOLLOWS:

      1.    Purchase of Equity.

             (a)    Payment at Closing: The Buyer hereby purchases from
Seller and Seller hereby sells to Buyer his 50% membership interest in ACT
I, at an aggregate purchase price of $1,736,953.53 payable pursuant to an
Installment Note bearing interest at 6.0% per annum over 20 equal quarterly
payments of $100,000 each over the 5 year period starting 30 June 2008 thru
31 March 2013, the form of such installment note is attached hereto as
Exhibit A. The note will be secured by the membership interest being sold.
Buyer and Niggel shall execute a Security Agreement satisfactory to Seller
at the closing. In the even of default by the Buyer, the Seller shall be

                        EXHIBIT
                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 41 of 68




entitled, as part of his security interest, to pursue the Right of the Secured
Party as detailed in Membership Equity Pledge Agreement Section 9. If the
Secured Party proceeds to have that portion of the Pledged Membership
representing the balance of the unpaid obligation computed using a company
valuation as described in Section 9.6 of The Operating Agreement, then both
parties shall each designate an appraiser to determine the value of the
company. The value arrived at by the two appraisers shall be averaged and
the value shall be binding upon the parties, provided, however, that if the
two appraisals shall vary by more than 20%, such values shall not be
averaged and the two appraisers shall jointly designate a third appraiser who
shall determine the purchase price and whose determination shall be
conclusive. Once the firm has been valued, then that portion of the Collateral
needed to satisfy the unpaid balance of the Installment Note will be returned
as Membership Interest to the Secured Party.

              (b) Contingent Post Closing Consideration and Adjustment:
In the event the Seller's (Rafuse) ACT I, K-1 tax return for the tax year
2008, up to the date of closing, reports more than $81,000 in net income then
Buyer shall pay to Seller in additional consideration an amount equivalent to
35% of the increased reportable net income for that period over and above
$81;000. Such payment shall be paid no later than April 10, 2009 providing
Seller's K-1 has been finalized and if not finalized then Payment, if any,
shall be due no later than 30 days after completion of the K-1 and delivery of
same to ACT I.

             (c) Retirement Contribution and Adjustment:
In the event that ACT I fails for any reason to make its 2007 contribution to
the retirement plan, then ACT I shall compensate the Seller in the amount of
the adverse tax implications resulting from failing to make any or all of the
retirement contribution and the resulting increase in taxable income.

       2.     Closing. The closing may take place at the offices of Buyer at
Waco, Texas on 30th day of June 2008 (the "Closing") or such other time as
the parties may mutually agree. At the Closing, Buyer will purchase from
the Seller all of his membership interest in the Buyer (i.e., 50% membership
interest), and Seller will execute and deliver a bill of sale with respect to
such membership interest against delivery by Buyer and Niggel of the note,
security agreement referred to above.




                                                          2
                           Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 42 of 68




      3.     Representations and Warranties of Seller. The Seller hereby
represents and warrants to Buyer the following:

             (a) Ownership of 50% Membership Interest in ACT I. The
Seller is the sole owner of a 50% membership interest in ACT I free and
clear of any claims, liens, trusts, encumbrances or other rights or interests of
any persons (other than the restrictions imposed by the ACT I Operating
Agreement), and has the absolute and unrestricted right, power, authority
and capacity to sell and transfer said membership interest provided herein.

     4.     Representations and Warranties of Buyer. The Buyer hereby
makes the following representations and warranties to the Seller:

             (a) Incorporation. Buyer is a limited liability corporation
duly organized, validly existing and in good standing under the laws of the
State of Virginia.

              (b) Authority. Buyer is duly authorized and empowered to
enter into, execute and perform this Agreement and, there are no restrictions
imposed upon Buyer by its Articles of organization, operating agreement or
any other agreements, contracts or arrangements to which it is a party which
would prohibit or interfere with the full and complete performance by Buyer
hereunder.

             (c) No Capital Impairment. The purchase will not violate
the terms of Virginia law.

      5.     Conditions to Buyer's Obligation. The obligation of Buyer to
purchase the membership interest hereunder is subject to the fulfillment on
or before the Closing of each of the following conditions:

                      (i)   Compliance With Terms. At the Closing, all the
terms, conditions and agreements herein to be complied with and performed
by the Seller on or before the Closing shall be complied with and performed
in all material respects, except release of CNB Line of Credit Guarantee
which is subject to the final decision of CNB. The Seller shall execute a
certificate to this effect.




                                                          3
                           Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 43 of 68




       6.    Conditions to Seller's Obligation. The obligation of Seller to
sell the membership interest hereunder is subject to the fulfillment on or
before the Closing of each of the following conditions:

                     (i)   Compliance With Terms. At the Closing, all the
terms, conditions and agreements herein to be complied with and performed
by the Buyer on or before the Closing shall be complied with and performed
in all material respects. The Buyer shall execute a certificate to this effect.

                   (ii) Release of Guaranties: Buyer has re-financed all
aircraft loans which carried Seller's guarantee, and thus released Seller of
any indebtedness of ACT I or any of its subsidiary or related companies for
which Seller had personal liability including, without limitation, the
indebtedness to, MBNA America (Delaware), N.A., Cessna Finance
Corporation and Bank of America, NA.;

                  ,(iv) Release of CD. Buyer and Seller agree that CNB
has agreed to release to Seller of the security interest held by Central
National Bank on a certificate of deposit owned by Seller which is pledged
to secure ACT I indebtedness;

                     (v) Indemnity. There shall be delivered to Seller an
indemnity agreement satisfactory to Seller pursuant to which the Buyer and
Niggel agree to indemnify and hold harmless Seller against any debts,
liabilities, obligations or expenses (including attorneys' fees) of Buyer or
any of its subsidiary or related companies occurring after the date of the
Closing (30 June 2008); and

                   (vi) Consulting Agreement. Contemporaneously with the
closing, Buyer shall enter into a consulting agreement with Seller in a form
mutually agreeable to the parties.

                  (vii) Financial Reporting. Seller shall receive from
Buyer monthly financial reports (Income Statements and Balance Sheets) on
ACT I and the Aurora companies throughout the life of the installment note.

      7.     Continuance of Directors' and Officers' coverage. ACT I shall
obtain an extended reporting period (otherwise known as "Tail Coverage")
throughout the life of the installment note under ACT I's existing director's
and officer's liability policy.

                                                          4
                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 44 of 68




       8.    Operating Agreement. Seller shall withdraw as a member of
ACT I and resign all positions with ACT I and its subsidiaries and related
companies (Aurora Aviation, L.L.0 and Aurora Avionics, L.L.C). Niggel
and Seller agree to waive any provisions of the operating agreement of ACT,
I that may restrict the provisions of this Agreement and the transfer of the
50% membership interest contemplated by this Agreement. The parties shall
execute such amendments to the operating agreement as may be necessary to
continue operations and effect this sale.

      9.    Brokers and Finders. Each of the parties agrees to indemnify
and hold the other free and harmless from any claim for compensation by
any other person, firm or corporation claiming to have acted as finder,
broker or agent for and on behalf of either party in connection with the
subject matter of this Agreement or negotiations leading thereto.

       10. Mutual Release. In further consideration of the payments and
performances provided for in this Agreement, Buyer and Niggel, on the one
hand, and Seller, on the other hand, each hereby release and discharge the
other, their affiliates, officers, directors, employees, parents, subsidiaries,
predecessors and successors in interest, agents, representatives, heirs, and
assigns, and relinquish any and all past, present or future claims, demands,
obligations, or causes of action for, compensatory or punitive damages,
costs, losses, expenses, and compensation, whether based on tort, contract,
or other theories of recovery, which each may have against the other, or
which may later accrue to or be acquired by Buyer or Niggel, on the one
hand, or Seller, or Seller on the other hand, arising from the relationship of
Seller, Niggel and Buyer as described above; provided that this Mutual
Release shall not extend to or affect (i) the obligations of Buyer, Niggel and
Seller under this Agreement or the documents executed pursuant hereto, (ii)
the obligation to indemnify Seller for acts and omissions as an officer and
manager of ACT I that exists under Article X the operating agreement of
ACT I as written subsequent to Seller's withdrawal as a member, (iii) any
obligations to pay salary, medical benefits or premiums, or pension or profit
sharing contributions; (iv) amounts held for the benefit of Seller in any
pension, profit sharing, 401k, or similar plans or arrangements; or (v)
expense reimbursements for expenses incurred in the ordinary course of
business prior to the closing.
       11.   Miscellaneous.


                                                          5
                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 45 of 68




             (a) Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and preliminary agreements.
This Agreement may not be changed except in writing executed by the
parties hereto.

            (b) Counterparts. This Agreement may be executed in one
or more counterparts, and any number of counterparts signed in the
aggregate by the Buyer and Seller shall constitute a single original
instrument.

            (c) Assignment. This Agreement shall not be assignable by
any party without the consent of the other.

             (d) Choice of Law. This Agreement shall be interpreted and
enforced in accordance with the law of the State of Virginia.

             (e) Further Assurances. At the request of Buyer and without
further consideration, the Seller will execute and deliver any and all
additional instruments of transfer and will take other action as Buyer may
reasonably request in order to more effectively transfer the Equity.

             (f)   Severability. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable, the same shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provision has never been contained
herein.

             (g) Nondisparagement.

      Seller covenants and agrees that he will not at any time, directly or
indirectly, orally, in writing or through any medium intentionally disparage,
defame, impugn, or otherwise damage or assail the reputation, integrity or
professionalism of Buyer, or any officer, director, employee, agent or
representative of Buyer in any way connected with Buyer.

             (h) Nondisclosure and Covenant Not To Compete. For a
period of five years after the date of this Agreement, Seller agrees to refrain


                                                         6
                          Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 46 of 68




from disclosing Buyer's customer lists, trade secrets, or other confidential
material without Buyer's prior written consent. Seller agrees to take
reasonable security measures to prevent accidental disclosure and industrial
espionage. For a period of five years after the date of this Agreement, Seller
agrees not to compete with Buyer (i.e., ACT I, LLC, Aurora Aviation LLC,
and Aurora Avionics LLC) in the performance of consulting services for the
Federal government that are within the types of services currently being
performed by ACT I, and Seller agrees not to compete with Aurora Aviation
and Aurora Avionics for the delivery and performance of commercial
aviation products and services within the Buyer's market which is defined as
the State of Texas without prior written approval from Buyer. For purposes
of this covenant not to compete, competition is defined as rendering
professional services, soliciting or accepting employment, to or for any
person or entity in competition with Buyer as described above, including but
not limited to any client, subcontractor or vendor of the Buyer's collective
companies.
       For a period of five years from the date hereof, Seller agrees not to
solicit, attempt to solicit, or accept business from, or cause to be solicited or
have business accepted from, any person or entity with whom Buyer has a
written contractual relationship (a "Customer") or for whom Buyer has
delivered products or services within the last 180 days preceding the date
hereof, any persons or entities who were Customers of the Buyer within the
180 days preceding the Closing Date, or any prospective customers of the
Buyer for whom terms sheets, letters of agreement, contracts or other
transactions were being prepared or had been in discussions as of the
Closing Date without Buyer's prior written consent.
      For a period of five years from the date hereof, Seller further agrees
not to induce, or attempt to induce, hire or attempt to hire, or cause to be
induced or hired, any employee of Buyer, or persons who were employees of
the Buyer within the 180 days preceding the Closing Date, to leave or
terminate their employment with the Buyer, or hire or engage as an
independent contractor any such employee of the Buyer without prior
written consent from the Buyer.
       Notwithstanding the foregoing provisions of this subsection (h), the
obligations of the covenant not to compete shall terminate if Buyer defaults
on its obligations to pay Seller pursuant to the terms of the installment note
executed pursuant hereto.
                       Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 47 of 68




       IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first above written.

                                     Advanced Concepts and Technologies
                                     International, L.L.C. (ACT I), Aurora
                                     Aviation, LLC and Aurora Avionics, LLC
                                     (Buyer)

                                     By:
                                     Mr. Michael Niggel,                                ng Director for
                                     Buyer and Member

                                      By:      .a4(                                 e
                                      Dr. Harold E. Rafuse, Se er and Member




                                                      8
                                  Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 48 of 68




    MEEMBERSHIP EQUITY PLEDGE AGREEMENT ACCOMPANYING EQUITY
     PURCHASE and REDEMPTION AGREEMENT and INSTALLMENT NOTE


        This Membership Equity Pledge Agreement is entered into as of 30 June, 2008 (the
"Effective Date"), by and among Dr. HAROLD RAF[JSE, an individual residing at 111 Laurel
Oaks Lane, Crawford, Texas 76638 (the "Secured Party"), and ADVANCED CONCEPTS and
TECHNOLOGIES INTERNATIONAL, LLC, a Virginia LLC, with its Headquarters offices at
1105 Wooded Acres, Suite 500, Waco, Texas 76710 which includes ownership of Aurora
Aviation, L.L.C. and Aurora Avionics, L.L.C. both Texas LLCs (herein referred to as "ACT I"
and/or the "LLC/Pledgor"), with reference to the following facts.

                                     Background Statement

       WHEREAS, The Secured Party has agreed to sell to LI,C/Pledgor and LLC/Pledgor has
agreed to purchase and redeem Secured Party's fifty percent (50%) Membership interest in
Advanced Concepts and Technologies International Limited Liability Company, the
LLC/Pledgor Purchaser, for a total purchase price of $1,736,953.53 (the "Membership Interest"),
pursuant to that certain Limited Liability Equity Purchase Agreement and Mutual Release, by
and between the Secured Party and LLC/Pledgor, of even date (the "Purchase Agreement").

       WHEREAS, In addition the Secured Party has agreed to finance the sale of said
membership interest pursuant to the terms of that certain installment promissory note dated of
even date herewith in the principal amount of $1,736,953.53, plus interest as provided therein,
(the "Note").

        WHEREAS, As a material inducement for the Secured Party to fmance the sale of said
membership interest and to enter into the Purchase Agreement, LLC/Pledgor has agreed to
secure its obligations under the Note by granting the Secured party a subordinated security
interest in the Membership Interest being sold (i.e., subject to subordination agreements to ACT
I's current, and any succeeding, financial institutions).



                                                   Agreement

       NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained herein, the parties hereby agree as follows:

        1.      Security. The term "Collateral" shall mean the fifty percent (50%) membership
interest being redeemed and acquired by the LLC/Pledgor from the Secured Party, together with
all proceeds thereof, dividends or distributions with respect thereto and any instruments
representing such membership interest, and all options, warrants, rights, instruments, and other
property or proceeds from time to time distributed in respect of or in exchange for any or all of
such membership interest. The Collateral may be changed from time to time in accordance with
Section 24 below.




                              EXHIBIT                               Pin
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 49 of 68




         2.      Grant of Security Interest. As security for full and timely payment, performance
 and satisfaction of the Obligations (as defined in Section 4 below), LLC/Pledgor hereby pledges,
 grants, transfers and assigns to the Secured Party a subordinated security interest in the
 Collateral.

        3.     Perfection of Security Interest: Further Assurances. This Agreement, and the
delivery to Secured Party of the membership interests representing Collateral creates a valid,
perfected, and subordinate security interest in one hundred percent (100%) of the Collateral in
favor of Secured Party securing payment of the Obligations, and all actions necessary to achieve
such perfection have been duly taken.

               (a)      All certificates or instruments representing or evidencing the Collateral
shall be promptly delivered by LLC/Pledgor to Secured Party or Secured Party's designee
pursuant hereto at a location designated by Secured Party and shall be held by or on behalf of
Secured Party pursuant hereto, and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed endorsement certificate in a form satisfactory to Secured Party or
other instrument of transfer or assignment in blank, in form and substance satisfactory to Secured
Party.

               (b)     Upon the occurrence and during the continuance of an Event of Default
(as defined in Section 9 below), Secured Party shall have the right, at any time in its discretion
and without notice to LLC/Pledgor, to transfer to or to register on the books of ACT I (or of any
other person or entity maintaining records with respect to the Collateral) in the name of Secured
Party or any of its nominees any or all of the Collateral.

                 (c)    If any Collateral (including any certificate or instrument representing or
evidencing any Collateral) is in the possession of a person or entity other than Secured Party (a
"Holder"), then LLC/Pledgor shall immediately, at Secured Party's option, either cause such
Collateral to be delivered into Secured Party's possession, or cause such Holder to enter into a
control agreement, in form and substance satisfactory to Secured Party, and take all other steps
deemed necessary by Secured Party to perfect the security interest of Secured Party in such
Collateral, all pursuant to Sections 9-106 & 9-313 of the Uniform Commercial Code as in effect
in the State of Texas (the "Code") from time to time or other applicable law governing the
perfection of Secured Party's subordinate security interest in the Collateral in the possession of
such Holder. Once the Secured Party is removed from all personal guarantys then the company
shall be appraised on an annual basis and the secured party's secured interest in the membership
shall be adjusted to be a ratio between the total appraised value of the company to the
outstanding loan amount as per section 1(a) of the Purchase Agreement and any membership
certificate in the possession of the Secured Party or Third Party shall be re-issued reflecting the
adjusted interest.

               (d)     If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then LLC/Pledgor shall immediately
cause such Collateral to be registered or entered, as the case may be, in the name of Secured
Party, or otherwise cause Secured Party's security interest thereon to be perfected in accordance
with applicable law.


                                                               2
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 50 of 68




                (e)     The LLC/Pledgor, at its expense, will promptly execute and deliver all
further instruments and documents, and take all further action that may be necessary or
reasonably desirable, or that Secured Party may request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, LLC/Pledgor will: (i) at the request of Secured Party, mark
conspicuously each of its records pertaining to the Collateral with a legend, in form and
substance reasonably satisfactory to Secured Party, indicating that such Collateral is subject to
the subordinate security interest granted hereby; (ii) execute and such instruments or notices, as
may be necessary or reasonably desirable, or as Secured Party may request, in order to perfect
and preserve the subordinate security interests granted or purported to be granted hereby; (iii)
allow inspection of the Collateral by Secured Party or Persons designated by Secured Party; and
(iv) appear in and defend any action or proceeding that may affect LLC/Pledgor's title to or
Secured Party's security interest in the Collateral.

       4.     Obligations of LLC/Pledgor. As used herein, the term "Obligations" shall mean
all of LLC/Pledgor's liabilities, obligations, covenants and agreements under the Installment
Note and Equity Purchase Agreement.

        5,      Voting of Pledged Membership Interest, So long as no Default (as defined in
Section 9) is in existence, LLC/Pledgor will have sole voting rights with respect to the Pledged
Membership Interest and Collateral. Upon the occurrence and during the continuance of an
Event of Default, all rights of Pledgor to exercise the voting and other consensual rights or
receive and retain cash dividends or distributions that it would otherwise be entitled to exercise
or receive and retain concerning the Collateral, as applicable pursuant to this Section 5, shall
cease, and all such rights related to the Collateral shall thereupon become vested in Secured
Party, who shall thereupon have the sole right to exercise such voting or other consensual rights
and to receive and retain such cash dividends and distributions related to the Collateral.
LLC/Pledgor shall execute and deliver (or cause to be executed and delivered) to Secured Party
all such proxies and other instruments as Secured Party may reasonably request for the purpose
of enabling Secured Party to exercise the voting and other rights related to the Pledged
Membership Interest as Collateral which it is entitled to exercise and to receive the dividends and
distributions that it is entitled to receive and retain pursuant to the preceding sentence.

         6.      Representations and Warranties of LLC/Pledgor. LLC/Pledgor warrants and
represents to the Secured Party that as of closing: (a) it has the power and authority to enter into
this Agreement and has the power and authority to pledge the Membership for the purposes
described herein, (b) as of closing and subject to the terms of this pledge agreement LLC/Pledgor
is the legal and beneficial owner of all of the Collateral, (c) all of the Collateral is owned by
LLC/Pledgor free of any other pledge, mortgage, lien or security interest of any kind except the
first priority interest of ACT I's current or future financial institutions; (d) the execution and
delivery by LLC/Pledgor of this Agreement, and the performance of its terms, will not result in
any violation or default under the terms of any agreement or instrument, or any law or
governmental rule or regulation applicable to LLC/Pledgor or the Collateral, (e) upon execution
by LLC/Pledgor of this Agreement, this Agreement will create a valid and perfected subordinate
security interest in the Pledged Membership, subject to the prior primary security interest of


                                                                3
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 51 of 68




ACT l's current and any succeeding financial institutions, and (f) LLC/Pledgor is a Registered
Organization -under the Code organized under the laws of the State of Virginia.

        7,      Covenants of LLC/Pledgor. The LLC/Pledgor and its member Manager, Michael
Niggel, shall have full authority to operate and manage the business of the LLC including the
authority to sell, dispose of, exchange, acquire and finance the sale of LLC property and assets
without prior approval from the Secured Party (subject to the provisions of Section 11 hereof).
Notwithstanding the foregoing authority, the LLC and its Member Manager shall not, without
prior approval from the Secured Party, (i) authorize distribution to the remaining member in an
amount exceeding Five Hundred Thousand Dollars ($500,000) in any 12 month period and (ii)
on and after the occurrence of an Event of Default, authorize the distribution to the remaining
member of any further amounts.

       8.      Financing Statement, Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or any part of the
Collateral. A carbon, photographic, or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

       9.      Events of Default. Each of the following shall be deemed an "Event of Default,"
the occurrence of which shall, at the option of Secured Party, cause all sums owing to the
Secured Party under the Note forthwith to become due and payable on demand, without
presentment, protest, notice of acceleration or intent to accelerate, or other notice of any kind, all
of which are hereby expressly waived (except as specifically provided in Section 10 hereof):

              (a)     Failure to pay any installment of principal or interest on the Note, or any
renewals thereof, as the same shall become due and payable, as therein or herein expressed,
whether at maturity, by declaration as authorized in the Note or by this Agreement, or otherwise;

               (b)    LLC/Pledgor shall refuse or fail to observe or perform in any material
respect any other of the covenants, warranties, representations, conditions and agreements
contained in this Agreement or the Purchase Agreement;

                (c)     LLC/Pledgor shall have had an order for relief entered against it under the
Bankruptcy Reform Act of 1978 (the "Code"), or a trustee or receiver shall be appointed for
LLC/Pledgor of all or a substantial part of any of its property in any involuntary proceeding
under the Code or otherwise, or any court shall have taken jurisdiction of all or a substantial part
of any of its property in any involuntary proceeding for the reorganization, dissolution,
liquidation or winding up of LLC/Pledgor, and such trustee or receiver shall not be discharged or
such jurisdiction relinquished or vacated or stayed on appeal within thirty (30) days; or an
involuntary petition for relief under the Code which is filed against LLC/Pledgor or any
guarantor of the obligations under the Note has not been dismissed within thirty (30) days from
the date of its filing; or LLC/Pledgor or any guarantor of the obligations under the Purchase
Agreement or Note shall become insolvent or shall admit in writing its inability to pay its debts
generally as they become due, or shall generally not be paying its debts as such debts become
due, or shall consent to the appointment of a receiver or trustee or liquidator all of its property or
a substantial part thereof, or shall have failed within thirty (30) days to pay or bond or otherwise


                                                               4
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 52 of 68




discharge any judgment or any attachment of a material item of property which is unstayed on
appeal;
              (d) The breach of, or the occurrence of any default or event of default under, the
Purchase Agreement or any of the documents executed pursuant thereto.


        10.    Opportunity to Cure. Notwithstanding any other provisions in this Pledge
Agreement, the LLC/Pledgor shall have the right to receive fifteen (15) days written notice of a
default condition during which time the LLC/Pledgor shall an the opportunity to cure such
default. Should such condition continue for a period of fifteen (15) days after the opportunity to
cure then the Secured Party may proceed to it rights under this agreement.

        11.    Remedies upon Default.

        Upon the occurrence and during the continuance of an Event of Default:

                (a)    Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the Code (irrespective of whether the Code applies
to the affected items of Collateral), and Secured Party may also without notice (except as
specified below) sell the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker's board or at any of Secured Party's offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, irrespective of the impact of
any such sales on the market price of the Collateral. To the maximum extent permitted by
applicable law, Secured Party may be the purchaser of any or all of the Collateral at any such
sale and shall be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public sale, to use and
apply all or any part of the Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of LLC/Pledgor, and LLC/Pledgor hereby
waives (to the extent permitted by law) all rights of redemption, stay, or appraisal that it now has
or may at any time in the future have under any rale of law or statute now existing or hereafter
enacted. LLC/Pledgor agrees that, to the extent notice of sale shall be required by law, at least
ten (10) calendar days notice to LLC/Pledgor of the time and place of any public sale or the time
after which a private sale is to be made shall constitute reasonable notification. Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of sale having been
given. Secured Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefore, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.

               (b)     Rafuse Guaranty and Remedies upon Default: So long as the Seller's
(Rafuse) personal guaranty is in effect guaranteeing loan obligations owed by the company ACT
I and/or Aurora Aviation (the company), and such guaranty constitutes an enforceable legal
obligation against Seller then, upon default by ACT I or Aurora on the underlying loan and
notice of such default by the lender and a failure to cure by the company or Purchaser then, in
addition to any other remedies he may have, Seller, after due notice and a failure to cure by


                                                                5
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 53 of 68




consistent with the terms of the purchase agreement, shall be entitled to retain his fifty percent
(50%) equity ownership position in the companies until such time as the underlying loans are
satisfied or he is no longer a personal guarantor. Any time Seller is removed as a personal
guarantor of Act I and Aurora loans then Secured Party's interest in the Membership interest
shall be adjusted as per section 3(c) of the Security Agreement and Section 1(a) of the Purchase
Agreement. The balance of the purchase agreement terms shall remain.

               (c)    If Secured Party shall determine to exercise its right to sell all or any
portion of the Collateral pursuant to this Section, LLC/Pledgor agrees that, upon request of
Secured Party, LLC/Pledgor will, at its own expense up to a maximum limitation of $10,000:

                       (i)     execute and deliver, or cause the officers and directors of the
Issuers to execute and deliver, to any person, entity or governmental authority as Secured Party
may choose, any and all documents and writings which, in Secured Party's reasonable judgment,
may be necessary or appropriate for approval, or be required by,: any regulatory authority located
in any city, county, state or country where LLC/Pledgor or ACT I engages in business, in order
to transfer or to more effectively transfer the Collateral or otherwise enforce Secured Party's
rights hereunder; and

                     (ii)    do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

                (iii) LLC/Pledgor will appoint a Third Party as LLC/Pledgor's attorney-in-fact
who is not an attorney advising on this transaction, with full authority in the place and stead of
LLC/Pledgor and in the name of LLC/Pledgor, from time to time, to take any action and to
execute any instrument that may reasonably be deemed necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the continuance of an
Event of Default, to receive, indorse, and collect all instruments made payable to LLC/Pledgor
representing any dividend, interest payment or other distribution in respect of the Collateral or
any part thereof to the extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to enter into any control
agreements deemed necessary pursuant to this Agreement; or (iii) to arrange for the transfer of
the Collateral on the books of LLC/Pledgor or any other person or entity to the name of Secured
Party or to the name of Secured Party's nominee.

              (e)     Secured Party shall have no obligation to foreclose on the Collateral, but
may in his sole discretion proceed to enforce collection of the Obligations and to exercise any
other remedies available to him at law or in equity.

                (f).   Substitute Membership. If Secured Party forecloses upon all or any part
of the Collateral, (i) LLC/Pledgor consents to Secured Party, or any other purchaser of the
Collateral at a foreclostire, becoming a substitute partner or member, as the case may be, in the
LLC/Pledgor which issued the Collateral that was foreclosed upon subject to the substitute
member qualifying for a security clearance satisfactory to continue the work of the LLC/Pledgor
and (ii) agrees that Secured Party, or any other purchaser of the Collateral, shall be entitled to



                                                               6
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 54 of 68




elect a manager to represent the Secured Party's, or any other purchaser of the Collateral's,
membership interest.

               (g)     Proceeds. The proceeds of any disposition of all or any part of the Pledged
Membership/Collateral, as provided above, will be applied as follows: (a) first, to the primary
secured interests of ACT I financial institutions, (b) second to the costs and expenses incurred in
connection therewith or incidental thereto, including the Secured Party's reasonable attorneys'
fees and legal expenses ; (c) third, to the satisfaction subordinated secured interests of the
Obligations; (c) fourth, to the payment of any other amounts required by applicable law; and (d)
fifth, to LLC/Pledgor to the extent of any surplus remaining.

                (h)     Private Sale. LLC/Pledgor recognizes and acknowledges that the Secured
Party may be unable to effect a public sale of all or a part of the Collateral and may elect to
resort to one or more private sales to purchasers who will be obligated to agree, among other
things, to acquire the Collateral for_ their own account, for investment, and not with a view to the
distribution or resale thereof. LLC/Pledgor acknowledges that any such private sales may be at
prices and on terms less favorable than those of public sales, and agrees that such private sales
will be deemed to have been made in a commercially reasonable manner.

        12. Performance by LLC/Pledgor. Upon full payment and performance of all of the
Obligations by LLC/Pledgor and upon payment of costs and expenses provided herein which are
limited to a maximum of $10,000, this Agreement will terminate, and the Secured Party or his
third party designee will deliver or caused to be delivered to LLC/Pledgor, such of the Pledged
Membership Interest/Collateral that has not been sold or otherwise disposed of pursuant to this
Agreement.

        13.     Legend. As long as the Membership Interest is subject to this Agreement, such
Interest shall bear the following legend:

       THE MEMBERSHIP INTEREST REPRESENTED HEREBY IS SUBJECT TO
       THAT CERTAIN MEMBERSHIP INTEREST PLEDGE AGREEMENT,
       DATED 30 JUNE, 2008 BY AND BETWEEN ADVANCED CONCEPTS AND
       TECHNOLOGIES INTERNATIONAL, LLC and HAROLD RAFUSE AND
       MAY NOT BE ASSIGNED, SOLD OR TRANSFERRED EXCEPT AS
       PROVIDED THEREIN.

        14.     Successors and Assigns. This Agreement is binding upon and will inure to the
benefit of the parties hereto, and their successors and assigns.

        15.     Amendments; etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by LLC/Pledgor herefrom shall in any event be effective unless the
same shall be in writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which given. No failure on
the part of Secured Party to exercise, and no delay in exercising any right under this Agreement,
any other Credit Document, or otherwise with respect to any of the Secured Obligations, shall
operate as a waiver thereof; nor shall any single or partial exercise of any right under this
Agreement, any other Credit Document, or otherwise with respect to any of the Secured


                                                               7
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 55 of 68




Obligations preclude any other or further exercise thereof or the exercise of any other right. The
remedies provided for in this Agreement or otherwise with respect to any of the Secured
Obligations are cumulative and not exclusive of any remedies provided by law.

     16.  Governing Law. THE VALIDITY OF THIS AGREEMENT, ITS
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, Al\TD
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF VIRGINIA.

        17.    Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a) delivered by
hand (with written confirmation of receipt), (b) sent by facsimile or electronic mail (with written
or electronic confirmation of receipt), provided that a copy is mailed by registered mail, return
receipt requested or (c) when received by the addressee, if sent by a nationally recognized
overnight delivery service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile numbers as a party
may designate by notice to the other parties):

       If to the LLC/Pledgor:

       Advanced Concepts and Technologies International, LLC
       1105 Wooded Acres, Suite 500
       Waco, Texas 76710
       Fax No: (254) 776-3813
       Attn: Michael Niggel

       With a copy to:

       William Barton
       Barton Baker McMahon & Tolle, LLP
       1320 Old Chain Bridge Road, Suite 440
       Mclean, VA 22101
       Fax No. (703) 448-3336
       Arai: William Barton

       If to Secured Party:

       Dr. Harold E. Rafuse
       111 Laurel Oaks Lane
       Crawford, Texas 76638
       Fax No. (254)

       With a Copy to:

       Beard, Kultgen, Brophy, Bostwick & Dickson, LLP
       Central Tower
       5400 Bosque Blvd., Suite 301


                                                                8
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 56 of 68




       Waco, Texas 76710
       Fax No. (254) 776-3591
       Attn: Rick Brophy

        13.    Entire Agreement. This Agreement and any other agreement expressly referred to
herein supersedes any and all other agreements, either oral or in writing, among the parties
hereto, with respect to the subject matter hereof and contains all of the covenants and agreements
among the parties with respect to the subject matter hereof.

        19.     Waiver; Modification. No term or condition of this Agreement will be deemed to
have been waived nor will there by any estoppel to enforce any provision of this Agreement
except by written instrument of the party charged with such waiver or estoppel. No amendment
or modification of this Agreement will be deemed effective unless and until executed in writing
by all of the parties hereto.

        20.    Severability. All agreements and -;ovenants contained herein are severable and in
the event that any of them will be held to be invalid by any court of competent jurisdiction, this
Agreement will be interpreted as if such invalid agreements or covenants were not contained
herein.

        21.    Delay; Time of Essence. No failure or delay by a party in exercising any right,
power, or privilege hereunder will operate as a waiver thereof, and no single or partial exercise
thereof will preclude any other or further exercise or the exercise of any other right, power, or
privilege. Time is of the essence of each and every provision of this Agreement of which time is
an element.

        22.     Attorneys' Fees. LLC/Pledgor agrees to pay and reimburse Secured Party upon
demand for all reasonable costs and expenses (including reasonable attorneys' fees and
expenses) that Secured Party may only incur after substantiation of default in connection with (i)
the custody, use or preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, including the reasonable expenses of re-taking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, (ii) the exercise or
enforcement of any rights or remedies granted hereunder, under the Purchase Agreement, or
under any of the other documents executed pursuant to the Purchase Agreement or otherwise
available to it (whether at law, in equity or otherwise), or (iii) the failure by LLC/Pledgor to
perform or observe any of the provisions hereof. The provisions of this Section shall survive the
execution and delivery of this Agreement until the Installment Note is retired.

        23. Indemnity Buyers and Niggel, jointly and severally, hereby indemnify and agree to
hold Harold E. Rafuse (the "Seller") harmless in accordance with the terms of Section 4.1 of the
Operating Agreement now in effect from, against and in respect any and all debts, liabilities or
obligations of Buyers or any if its subsidiaries or related companies, direct or indirect, fixed,
contingent or otherwise, which arise or are alleged to have arisen after the closing date or which
are based upon or arise from any act, transaction, circumstance, state of facts or other condition
arising or alleged to have arisen after the Closing Date. With respect to any contract actions
resulting in a liability against the company for performance or operating events occurring prior to
closing such as contract adjustments, audit adjustments, finance adjustments, contract claims or


                                                               9
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 57 of 68




tax issues the parties shall each be responsible for fifty percent of the negative financial impact
on the company. For all other pre-closing matters the Seller shall be indemnified,

       24. New Membership. The LLC/Pledgor may take on new members in accordance with
the LLC's Operating Agreement. In the event that the LLC/Pledgor accepts a new member(s),
any capital cash contribution made by the new member(s) would be applied as follows: 50% of
the cash contribution would go towards the last payment, or payments, or as a paydown of the
remaining principal, on the Seller's Installment Note (but never to exceed the outstanding
amount on the Installment Note), and the remaining 50% cash would go to the LLC/Pledgor. At
the time of taking on a new member(s), and after the application of all cash contributions, and
any and all nor.. -cash assets made as contributions for membership, the LLC/Pledgor and Seller
would re-calculate the percent of equity required for the Collateral pledged to the Seller to equal
the outstanding balance on the Seller's Installment Note (but never to exceed 50% of the LLC).

      IN WITNESS WHEREOF, the parties have executed this Membership Interest Pledge
Agreement effective as of the date first written above.

LLC/Pledgor

Advance Concepts and Technologies International, LLC


By:
      Manage



Secured Party:

Dr. Harold Rafuse




                                                               10
                                       Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 58 of 68




               INDEMNITY AGREEMENT FOR POST CLOSING EVENTS

          This Indemnity Agreement is executed and delivered by Advanced Concepts and Technologies
International, L.L.C., Aurora Aviation, LLC, and Aurora Avionics, LLC (collectively, the "Buyers") and
Michael Niggel ("Niggel") as of June 30, 2008, pursuant to Section 6(iv) of that certain Limited Liability
Corporation Equity Purchase Agreement and Mutual Release Agreement dated as of June 30, 2008 (the
"Purchase Agreement").

          Buyers and Niggel, jointly and severally, hereby indemnify and agree to hold Harold E. Rafuse
(the "Seller") harmless from, against and in respect of (and shall on demand reimburse Seller for):

                       (i)    any and all loss, liability or damage suffered or incurred by Seller by reason of
any untrue representation, breach of warranty or nonfulfillment of any covenant by Buyers or Niggel
contained in the Purchase Agreement or in any certificate, document or instrument delivered to Seller
pursuant thereto or in connection therewith;

                      (ii)    any and all debts, liabilities or obligations of Buyers or any if its subsidiaries
or related companies, direct or indirect, fixed, contingent or otherwise, which are incurred or arise after
June 30, 2008 (the "Effective Date") ; and

                       (iii)   any and all successful actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including, without limitation, legal fees and expenses, incident
to any of the foregoing or incurred in investigating or attempting to avoid the same or to oppose the
imposition thereof, or in enforcing this indemnity.

      IN WITNESS WHEREOF, this Indemnity Agreement is executed and delivered as of the date first
above written.

                               BUYERS

                               ADVANCED CONCEPTS & TECHNOLOGIES INTERNATIONAL, L.L.C.
                                                214:teL
                               By:
                                   Mi hael Niggel, caging Director

                               AURORA AV TIO
                               By:
                                   Mi lael Niggel, M aging Director

                               AURORA AVIONICS LLC
                               By:
                                                                                       •
                                   Mich el Niggel, M                                       ng Director

                               NIGGEL                                                           •

                                       Mich el Niggel



                                  EXHIBIT                        "6"
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 59 of 68




              ACCORD AND SATISFACTION AND GENERAL RELEASE


        'PHIS ACCORD AND SATISFACTION ANI) GENERAL RELEASE (this
"Agreement") is entered into as of the Effective Date of May 31, 2011 by and among (i)
Advanced Concepts and Technologies International, LLC ("ACT I"); and (ii) Dr. Harold
Rafuse ("Rafuse"); collectively referred to as the "Parties" and sometimes individually
referred to as a "Party".

      WHEREAS, ACT I and Rafuse are parties to a "Limited Liability Equity Purchase
Agreement and Mutual Release Agreement" dated on or about June 30, 2008 (the "Purchase
Agreement") whereby ACT I purchased Rafuse's equity interest in ACT 1 and Aurora
Avionics, LLC pursuant to the terms of the Purchase Agreement;

        WHEREAS, pursuant to the terms of the Purchase.Agreement and a Promissory Note
("Note") which is an Exhibit thereto, ACT I was to pay Rafuse certain sums of money pursuant
to installments defined in the Note;

        WHEREAS, ACT I desires to make final payment to Rafuse in full and complete
satisfaction of its obligations under the Purchase Agreement and Note;

       NOW, THF,REFORE, for and in consideration of the foregoing, the Parties agree as
follows:

1.    This Agreement will become effective as of the date the final signature is applied to the
Agreement ("Effective Date").

2.      ACT I hereby submits a final payment to Rafuse in the amount of $755,978.56 by good
check representing $748,473.32 of principal and $7,505.24 in interest this amount representing
all amounts still due to Rafuse by ACT I under the Purchase Agreement and Note and
constituting full satisfaction thereof.

3.      Rafuse hereby releases and forever discharges ACT I and Aurora Avionics, LLC and
each of their respective successors and assigns from and againSt any and all claims, demands,
debts, dues, damages, rights, actions, causes of actions, liabilities, losses, suits, fees (including.,
but not limited to, attorney's fees), costs, accounts, bonds, bills, covenants, contracts,
controversies, agreements, promises, variances, damages, judgments, executions, claims and
demands whatsoever, whether Imown or unknown, arising in law or in equity, of whatever nature
(whether in contract, quasi-contract, tort or otherwise) which he ever had or now has or may in
the future have, by reason of, arising out of, related to, or in connection with, any matter, right,
cause or thing whatsoever, existing prior to or as of the Effective Date with respect to (a) the
Limited Liability Equity Purchase Agreement and Mutual Release Agreement; and (b) the
Promissory Note attached thereto as Exhibit A.

4.      The ACT I and Aurora Avionics, LLC hereby release and forever discharge Rafuse and
his successors and assigns from and against any and all claims, demands, debts, dues, damages,
rights, actions, causes of actions, liabilities, losses suits, fees (including, but not limited to,




                                   EXHIBIT                            "D"
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 60 of 68




attorney's fees), costs, accounts, bonds, bills, covenants, contracts, controversies, agreements,
promises, variances, damages, judgments, executions, claims and demands whatsoever whether
known or unknown, arising in law or in equity, of whatever nature (whether in contract, quasi-
contract, tort or otherwise) which any one or more of them had or, now has, or may in the future
have, by reason of, arising out of, related to, or in connection with, any matter, right, cause or
thing whatsoever, existing prior to or as of the Effective Date with respect to (a) the Limited
Liability Equity Purchase Agreement and Mutual Release Agreement; and (b) the Promissory
Note attached thereto as Exhibit A. This Release does not release Rafuse's responsibility and or
Liability or any causes of action, known  --or "="---75yWarties
                                                    own                  unrelated to the Purchase
Agreement. including, but not limited to any actions known or unknown. that may have existed,
at the time. of or prior to the execution of the Purchase Agreement.
5.    Rafuse, hereby confirms his resignation as a Member and/or Manager of Advanced
Concepts and Technologies International, LLC and Aurora Avionics, LLC.

6.     The Parties shall keep confidential the provisions of this Agreement, except that
disclosure may be made (a) to legal counsel and/or to a tax or accounting professional; (b) to any
Managers, officers and/or consultants of ACT I and Aurora Avionics, LLC (c) to the Internal
Revenue Service or any state or other taxing authority if required in connection with an audit of
any income tax return; (d) to enforce any term or provision of this Agreement; or (e) to comply
with any subpoena or judicial order.

7.      This Agreement constitutes and contains the final accord and satisfaction among the
Parties and the final satisfaction of all payment obligations under the Agreement and Note and
the Parties entered this Agreement in reliance upon the promises and covenants contained herein:
This Ageement supersedes and replaces all prior negotiations, agreements or proposed
agreements, written or oral. Each Party acknowledges that any promise, representation or
warranty whatsoever, express or implied, written or oral, which is not contained herein is not
binding nor has induced the Party to execute this Agreement, and each Party acknowledges that
it has not executed this Agreement in reliance on any promise, representation or warranty not
contained herein. This Agreement is final and may only be modified by written amendment
signed by all Parties to this Agreement.

8.    This Agreement may be executed in more than one counterpart, each of which shall be
deemed an original and all of which together shall constitute one and the same document.

9.      The Parties shall execute such further assurances as may be necessary or required.

10.    This Agreement shall be governed by the substantive laws of the Commonwealth of
Virginia, United States of America, without regard to its conflict of laws provisions.

                                                 [End of Text]
                                   Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 61 of 68




       IN' WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year indicated below.



Date:                                                                                        •
                                                                       Advanceid Concepts arkl,#amoloeies
                                                                       International, LLC and Aurora Avionics,
                                                                       LLC
                                                                       By: Mike 1\11nel
                                                                       Title: Manager


Date:.                   0 l.. t
                                                                       Dr. Harold Rafuse




                                                         3
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 62 of 68




                       PLAINTIFF'S REQUESTS FOR PRODUCTION

                            Instructions for Request for Production

        All information responsive to this request that is not privileged and that is in your
possession, custody, or control is to be produced.
         "Possession, custody, or control" of an item means that the person either has physical
possession of the item or has a right to possession of the item that is equal or superior to that of
the person who has physical possession of the item.
        If any of this information is solely in electronic or magnetic form, you must produce this
information by providing Plaintiff with this information on computer disks formatted for IMB-
compatible computers with a notation identifying the computer program (including version
identification) necessary to access the information.
        In responding to the following discovery you must furnish such information as is
available to you, not merely such information as is of your own personal knowledge. This
request includes the knowledge of your agents, representatives, and your attorney, unless
privileged.
        If any of the following discovery cannot be answered in full, please answer to the extent
possible and state specifically any and all reasons for your inability to answer the remainder,
describing the specific efforts by you or anyone on your behalf to ascertain the information
sought. If any information called for by this discovery is withheld on the grounds that the
information sought is privileged, constitutes attorney work product or trial preparation materials,
or for any other reason is exempt from discovery, set forth the ground or grounds for withholding
the information explaining which type of information is being withheld, and furnish such other
information as may be required to enable the Court to adjudicate the propriety of the refusal to
furnish the information.

                                                   Definitions

        (1)      You and/or Defendant shall refer to each respective Defendant, as the case may be,
and any and all of their present or former employees, partners, owners, agents, representatives,
parent companies, subsidiaries, affiliates and any person who acted for or on behalf of the
responding Defendant or at its direction and control.
        (2)      The term Plaintiff refers to Harold E. Rafuse.
        (3)      The terms Document, Documents or Documentation as used in these requests shall
mean and include the original and a copy of the original and any non-identical copy, regardless of
location of the original, or any recorded, printed, written, typed or other graphic material of any
kind, variety, type and character, including by way of example, but not limited to the following:
books, records, contracts, agreements, invoices, orders, bills, certificates, deeds, bills of sale,
certificates of title, financing statements, instruments, expenses accounts, canceled checks, bank
statements, bank books, receipts and disbursement journals, tax returns, financial statements,
check stubs, promissory notes, resumes, medical records, address books, appointment books or
telephone logs, work sheets, pictures, photographs, photographic negatives, income statements,
profit and loss statements, balance statements, deposit slip(s), credit card receipts, records or



                                  EXHIBIT                          SE"
                                    Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 63 of 68




notations of telephone or personal conversations, conferences, inter-office communications,
letters, telexes, partnership agreements, articles of incorporation, catalogue price lists, sound
stage and video records, memoranda (including written memoranda of telephone conversations,
or other conversations, discussions, agreements, acts, and activities), video recordings, audio
recordings, minutes, manuals, diaries, calendars or desk pads, scrap books, notebooks,
correspondence, emails, notes, memoranda, bulletins, circulars, policies, forms, pamphlets,
notices, statements, journals, postcards, letters, telegrams, reports, inter-office communications,
photostats, blueprints and other data, information or statistics contained within any data storage
modules, tapes, disks or other memory devices (including IBM or similar cards for information,
data and programs), information retrievable on storage systems (including computer generated
reports and printouts), and information stored on any computer or computer system, including
without limitation information stored on computer hard drives, CD Roms, CDs, DVDs, floppy
discs or any other electronic data storage device. If any requested documentation was, but is not
longer in your possession or subject to your control, state what disposition was made of the
document, and if the document is still in existence, identify the person who has possession or
control of the document. This definition of Document, Documents and Documentation should be
construed as broadly as reasonably possible and is intended to encompass any type of written,
printed or typed material, whether stored or kept in paper form, on microfilm, on any computer
or electronic media or any type of tape or disk or in any other manner.
         (4)     The term any shall mean both any and all.
         (5)     The term all shall mean both all and any.
         (6)     The term and shall mean both and and or.
         (7)     The term or shall mean both or and and.
         (8)     Identify or identity when used in connection with an entity means to provide the
name, address and telephone number of the entity, and provide the name of any and all persons
affiliated with the entity who have knowledge of the matters to which the particular request
pertains.
         (9)     Identify or identity when used in connection with a person means to provide the
person's full name, title, employer, home and business address, home and business telephone
number, email address and fax number.
         (10) Supplementation. To the extent certain requests have been previously responded
to, and the responses at the time they were given were incorrect or incomplete or since then have
become inaccurate or incomplete, it is requested that the prior responses be supplemented.
                                  Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 64 of 68




                        DOCUMENTATION TO BE PRODUCED

1.    Legible copy of the entire CBRN Contract W56HZV-05C0670 (hereinafter referred to as
      "the CBRN Contract), including but not limited to Statement of Work (SOW),
      deliverables, contract schedule for deliverables and required status reviews.

2.    Legible copies of all amendments and changes to the CBRN Contract.

3.    Resumes or curriculum vitaes and all other documents of credentials of all ACT I staff
      who worked on and charged direct or indirect labor to the CBRN Contract.

4.    Legible copies of all contracts and consultant agreements awarded and managed by ACT
      I in support of the CBRN Contract.

5.    Resumes, curriculum vitaes and other documents of credentials of all subcontractor staff
      and consultants who performed work on and charged direct or indirect labor to the CBRN
      Contract.

6.    Legible copies of all time cards for ACT I employees, subcontractor(s), and consultant(s)
      who charged time to the CBRN Contract for all contract performance periods.

7.    Legible copies of all invoices submitted by subcontractor(s) and consultant(s) to ACT I
      for direct labor and all indirect costs reimbursement for work in support of the CBRN
      Contract.

8.    Documents reflecting the basis and values of all ACT I indirect costs, including but not
      limited to fringe, overhead, G&A and fees, applied for each year of the CBRN Contract
      performance periods.

9.    Legible copies of all invoices and supporting documentation submitted by ACT Ito the
      government under the CBRN Contract.

10.   Legible copies of all documents reflecting claims for indirect costs, including but not
      limited to materials, travel, equipment acquired, facility costs and modifications, and
      supplies, incurred respecting the CBRN Contract for each year of contract performance.

11.   Legible copies of all documents related to all CBRN Contract reviews with government
      clients, including but not limited to dates, locations, agendas, attendees and all
      memoranda for the record on the outcomes of each review conducted for all contract
      performance periods.

12.   Legible copies of all documentation used for contract status reviews with the government
      client for all contract performance periods.
                                  Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 65 of 68




13.   Legible copies of all documents reflecting government client communications to ACT I
      following CBRN Contract performance reviews and other meetings throughout the
      contract performance periods.

14.   Legible copies of all CBRN Contract deliverables provided to the governmental client.

15.   Legible copies of all documents related to establishing the basis and amounts of all
      indirect costs proposed each year of the CBRN Contract to be used as provisional
      charging rates on CBRN Contract invoices.

16.   Legible copies of all documents related to the DCAA approval for the use of provisional
      indirect rates applied to each year of the CBRN Contract performance.

17.   Legible copies of all correspondence, whether in hard copy or electronic means, including
      but not limited to all discussion notes, memoranda for the record, and all other
      communications between ACT I, representatives of ACT I, and DCAA auditors related to
      the CBRN Contract Audit.

18.   Legible copies of all documentation from DCAA for the disallowance of direct and/or
      indirect charges for each year of the CBRN Contract performance periods.

19.   Legible copies of all documentation respecting the disposition of all government funded
      and owned equipment and supplies at the termination of the CBRN Contract period.

20.   The names, physical addresses, email addresses, telephone numbers and fax transmission
      numbers for all DCAA personnel involved in the conduct and outcome of the CBRN
      Contract audit.

21.   Legible copy of the complete audit performed by DCAA of the CBRN Contract.

22.   Legible copies of all communications, whether hard copy or by electronic means, between
      ACT I and its agents, subcontractors and consultants and the government client or
      government auditors concerning, related to, or challenging the DCAA Audit of the CBRN
      Contract.

23.   Legible copies of all communications, whether hard copy of by electronic means, between
      ACT I, its employees, agents, subcontractors and consultants concerning or related to the
      DCAA Audit of the CBRN Contract.
Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 66 of 68




        EXHIBIT B
              Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 67 of 68




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 DR. HAROLD E. RAFUSE,                           §
                                                 §
                   Plaintiff,                    §
                                                 §
 v.                                              §
                                                                CIVIL ACTION NO.
                                                 §
                                                                _________________
 ADVANCED CONCEPTS AND                           §
 TECHNOLOGIES, INTERNATIONAL,                    §
 LLC and MICHAEL A. NIGGEL,                      §
                                                 §
                   Defendants.                   §

                           DECLARATION OF MICHAEL A. NIGGEL

 STATE OF VIRGINIA§
                  §
 ARLINGTON COUNTY §


         1.     My name is Michael A. Niggel. I am over 18 years of age, of sound mind, and am

capable of making this declaration. The facts stated in this declaration are within my personal

knowledge and are true and correct to the best of my knowledge.

         2.     I make this declaration in support of Defendant Advanced Concepts and

Technologies, International, LLC’s (“Defendant” or “ACT I”) Notice of Removal in the above-

referenced case.

         3.     I have been a member of ACT I since its inception. I am currently the sole member

of ACT I and have been the sole member since Dr. Rafuse sold his membership interests in ACT I

in 2008.

         4.     ACT I is a Virginia limited liability company with its principal place of business

located at 200 12th Street South, Suite 1101, Arlington, Virginia 22202.




54198494.1
                 Case 6:20-cv-00718 Document 1 Filed 08/07/20 Page 68 of 68




             I certify under penalty of perjury under the laws of the United States that the information
       I certify under penalty of perjury under the laws ofthe United States that the information
    contained herein is true and correct.
contained herein is true and correct.
             Executed in Arlington County, State of Virginia, on July ____, 2020.
        Executed in Arlington County,State of Virginia,on July 31        ,2020.


                                                           Michael A. Niggel
                                                         Michael A.Niggel




    DECLARATION OF MICHAEL A. NIGGEL                                                            PAGE 2
    54198494.1
